

CREDIT AGREEMENT
Dated as of October 31, 2012
by and among
WINNEBAGO INDUSTRIES, INC.
and
WINNEBAGO OF INDIANA, LLC,
as the Borrowers,
THE OTHER PERSONS PARTY HERETO FROM TIME TO TIME THAT
ARE DESIGNATED AS CREDIT PARTIES,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent for all Lenders,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders.









Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE I.
THE CREDITS
1
1.1
Amounts and Terms of Commitments
1
1.2
Evidence of Loans; Notes
6
1.3
Interest
6
1.4
Loan Accounts
7
1.5
Procedure for Revolving Credit Borrowing
8
1.6
Conversion and Continuation Elections
9
1.7
Incremental Loans
10
1.8
Mandatory Prepayments of Loans and Commitment Reductions
11
1.9
Fees
13
1.10
Payments by the Borrowers
14
1.11
Payments by the Lenders to Agent; Settlement
15
1.12
Borrower Representative
19
1.13
[Intentionally Reserved.]
19
1.14
Eligible Inventory
19
 
 
 
ARTICLE II.
CONDITIONS PRECEDENT
22
2.1
Conditions of Initial Loans
22
2.2
Conditions to All Borrowings
22
 
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1
Corporate Existence and Power
23
3.2
Corporate Authorization; No Contravention
23
3.3
Governmental Authorization
24
3.4
Binding Effect
24
3.5
Litigation
24
3.6
No Default
25
3.7
ERISA Compliance
25
3.8
Use of Proceeds; Margin Regulations
25
3.9
Ownership of Property; Liens
26
3.10
Taxes
26
3.11
Financial Condition
26
3.12
Environmental Matters
27
3.13
Regulated Entities
28
3.14
Solvency
28
3.15
Labor Relations
28
3.16
Intellectual Property
28
3.17
Brokers’ Fees; Transaction Fees
29
3.18
Insurance
29
3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
29


i
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



3.20
Jurisdiction of Organization; Chief Executive Office
30
3.21
Locations of Inventory, Equipment and Books and Records
30
3.22
Deposit Accounts and Other Accounts
30
3.23
Government Contracts
30
3.24
Customer and Trade Relations
30
3.25
Bonding
30
3.26
[Intentionally Reserved.]
30
3.27
[Intentionally Reserved.]
31
3.28
[Intentionally Reserved.]
31
3.29
Full Disclosure
31
3.30
Foreign Assets Control Regulations and Anti-Money Laundering
31
3.31
Patriot Act
31
 
 
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
32
4.1
Financial Statements
32
4.2
Appraisals; Certificates; Other Information
32
4.3
Notices
35
4.4
Preservation of Corporate Existence, Etc
37
4.5
Maintenance of Property
37
4.6
Insurance
37
4.7
Payment of Obligations
38
4.8
Compliance with Laws
39
4.9
Inspection of Property and Books and Records
39
4.10
Use of Proceeds
40
4.11
Cash Management Systems
40
4.12
Landlord Agreements
40
4.13
Further Assurances
40
4.14
Environmental Matters
41
 
 
 
ARTICLE V.
NEGATIVE COVENANTS
42
5.1
Limitation on Liens
42
5.2
Disposition of Assets
44
5.3
Consolidations and Mergers
44
5.4
Acquisitions; Loans and Investments
45
5.5
Limitation on Indebtedness
46
5.6
Employee Loans and Transactions with Affiliates
46
5.7
Management Fees and Compensation
47
5.8
Margin Stock; Use of Proceeds
47
5.9
Contingent Obligations
47
5.10
Compliance with ERISA
48
5.11
Restricted Payments
48
5.12
Change in Business
48
5.13
Change in Structure
49
5.14
Changes in Accounting, Name or Jurisdiction of Organization
49


ii
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



5.15
Amendments to Material Contracts
49
5.16
No Negative Pledges
49
5.17
OFAC; Patriot Act
50
5.18
Sale-Leasebacks
50
5.19
Hazardous Materials
50
5.20
Prepayments of Other Indebtedness
50
 
 
 
ARTICLE VI.
FINANCIAL COVENANTS
50
 
 
 
ARTICLE VII.
EVENTS OF DEFAULT
51
7.1
Events of Default
51
7.2
Remedies
53
7.3
Rights Not Exclusive
54
7.4
Cash Collateral for Letters of Credit
54
 
 
 
ARTICLE VIII.
THE AGENT
54
8.1
Appointment and Duties
54
8.2
Binding Effect
55
8.3
Use of Discretion
56
8.4
Delegation of Rights and Duties
56
8.5
Reliance and Liability
57
8.6
Agent Individually
59
8.7
Lender Credit Decision
59
8.8
Expenses; Indemnities; Withholding
60
8.9
Resignation of Agent or L/C Issuer
61
8.10
Release of Collateral or Guarantors
61
8.11
Additional Secured Parties
62
 
 
 
ARTICLE IX.
MISCELLANEOUS
63
9.1
Amendments and Waivers
63
9.2
Notices
65
9.3
Electronic Transmissions
66
9.4
No Waiver; Cumulative Remedies
67
9.5
Costs and Expenses
68
9.6
Indemnity
68
9.7
Marshaling; Payments Set Aside
69
9.8
Successors and Assigns
69
9.9
Assignments and Participations; Binding Effect
70
9.10
Non-Public Information; Confidentiality
73
9.11
Set-off; Sharing of Payments
75
9.12
Counterparts; Facsimile Signature
76
9.13
Severability
76
9.14
Captions
76


iii
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



9.15
Independence of Provisions
76
9.16
Interpretation
76
9.17
No Third Parties Benefited
76
9.18
Governing Law and Jurisdiction
76
9.19
Waiver of Jury Trial
77
9.20
Entire Agreement; Release; Survival
77
9.21
Patriot Act
78
9.22
Replacement of Lender
78
9.23
Joint and Several
79
9.24
Creditor-Debtor Relationship
79
9.25
Actions in Concert
79
 
 
 
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
80
10.1
Taxes
80
10.2
Illegality
82
10.3
Increased Costs and Reduction of Return
82
10.4
Funding Losses
84
10.5
Inability to Determine Rates
84
10.6
Reserves on LIBOR Rate Loans
85
10.7
Certificates of Lenders
85
 
 
 
ARTICLE XI.
DEFINITIONS
85
11.1
Defined Terms
85
11.2
Other Interpretive Provisions
108
11.3
Accounting Terms and Principles
109
11.4
Payments
109


iv
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------





SCHEDULES
Schedule 1.1
Revolving Loan Commitments

Schedule 3.5
Litigation

Schedule 3.7
ERISA

Schedule 3.8
Closing Date Sources and Uses; Funds Flow Memorandum

Schedule 3.9
Ownership of Property; Liens

Schedule 3.11(a)
Historical Financial Statements

Schedule 3.11(b)
Pro Forma Financial Statements

Schedule 3.11(c)
Projections

Schedule 3.12
Environmental

Schedule 3.15
Labor Relations

Schedule 3.16
Intellectual Property

Schedule 3.18
Insurance

Schedule 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20
Jurisdiction of Organization; Chief Executive Office

Schedule 3.21
Locations of Inventory, Equipment and Books and Records

Schedule 3.22
Deposit Accounts and Other Accounts

Schedule 3.23
Government Contracts

Schedule 3.25
Bonding

Schedule 5.1
Liens

Schedule 5.4(e)
Certain Investments

Schedule 5.4(g)
Certain Investments

Schedule 5.5
Indebtedness

Schedule 5.6
Transactions with Affiliates

Schedule 5.9
Contingent Obligations

Schedule 11.1
Prior Indebtedness

ANNEXES


Annex I        Fiscal Periods of the Credit Parties


EXHIBITS
Exhibit 1.1(c)
Form of L/C Request

Exhibit 1.6
Form of Notice of Conversion/Continuation

Exhibit 2.1
Closing Checklist

Exhibit 4.2(b)
Form of Compliance Certificate

Exhibit 11.1(a)
Form of Assignment

Exhibit 11.1(b)
Form of Borrowing Base Certificate

Exhibit 11.1(c)
Form of Notice of Borrowing

Exhibit 11.1(d)
Form of Revolving Note




v
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (including all exhibits, annexes and schedules hereto, as
the same may be amended, modified and/or restated from time to time, this
“Agreement”) is entered into as of October 31, 2012, by and among WINNEBAGO
INDUSTRIES, INC., an Iowa corporation (“Winnebago Inc.”), WINNEBAGO OF INDIANA,
LLC, an Iowa limited liability company (“Indiana”; Winnebago Inc. and Indiana
are sometimes referred to herein, collectively, as the “Borrowers” and,
individually, as a “Borrower”), Winnebago Inc., as Borrower Representative, the
other Persons party hereto that are designated as a “Credit Party” and are party
hereto from time to time, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and, individually, each, a “Lender”), and such Lenders.
W I T N E S S E T H :
WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) provide for working capital, capital expenditures and
other general corporate purposes of the Borrowers, and (b) fund certain fees and
expenses associated with the funding of the Loans;
WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of their Property (other
than Real Estate, the airplane owned by the Borrowers and certain life insurance
policies);
WHEREAS, subject to the terms hereof, each Subsidiary of Borrowers which is not
a Borrower is willing to guaranty all of the Obligations of the Borrowers and to
grant to Agent, for the benefit of the Secured Parties, a security interest in
and lien upon substantially all of its Property;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE I.
THE CREDITS
1.1    Amounts and Terms of Commitments.
(a)[Intentionally Reserved.]
(b)The Revolving Credit.
(i)Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each





Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Revolving Lender severally and not jointly agrees to make Loans to the Borrowers
(each such Loan, a “Revolving Loan”) from time to time on any Business Day
during the period from the Closing Date through the Final Availability Date, in
an aggregate amount not to exceed at any time outstanding the amount set forth
opposite such Lender’s name in Schedule 1.1 under the heading “Revolving Loan
Commitments” (such amount as the same may be reduced or increased from time to
time in accordance with this Agreement, being referred to herein as such
Lender’s “Revolving Loan Commitment”); provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this subsection 1.1(b) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be the lesser of:
(x)the Borrowing Base (as calculated pursuant to the Borrowing Base Certificate)
in effect from time to time, or
(y)the Aggregate Revolving Loan Commitment then in effect, less those Reserves
imposed by Agent in its Permitted Discretion;
less, in either case, the aggregate amount of Letter of Credit Obligations.
If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance, then the Borrowers shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers.
(ii)[Intentionally Reserved.]
(iii)If the Borrower Representative requests that Revolving Lenders make, or
permit to remain outstanding Revolving Loans in excess of the Borrowing Base
(any such excess Revolving Loan is herein referred to as an “Overadvance”),
Agent may, in its sole discretion, elect to make, or permit to remain
outstanding such Overadvance; provided, however, that Agent may not cause
Revolving Lenders to make, or permit to remain outstanding, (A) aggregate
Revolving Loans in excess of the Aggregate Revolving Loan Commitment less the
aggregate amount of Letter of Credit Obligations or (B) an Overadvance in an
aggregate amount in excess of 10% of the Aggregate Revolving Loan Commitment. No
Overadvance shall remain outstanding for more than ninety (90) days consecutive
days during any one hundred eighty (180) consecutive day period. If an
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Overadvance based upon their Commitment Percentage
of the Aggregate Revolving Loan Commitment in accordance with the terms of this
Agreement, regardless of whether the conditions to lending set forth in
Section 2.2 have been met. Furthermore, Required Revolving Lenders may
prospectively revoke Agent’s ability to make or permit Overadvances by written
notice to Agent. All Overadvances shall constitute Base Rate

2
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Loans and shall bear interest at the Base Rate plus the Applicable Margin for
Revolving Loans and the default rate under subsection 1.3(c).
(c)Letters of Credit.
(i)Conditions. On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of the Borrowers, Letters of Credit (denominated in Dollars) from
time to time on any Business Day during the period from the Closing Date through
the earlier of (x) the Final Availability Date and (y) seven (7) days prior to
the date specified in clause (a) of the definition of “Revolving Termination
Date”; provided, however, that no L/C Issuer shall Issue any Letter of Credit
upon the occurrence of any of the following or, if after giving effect to such
Issuance:
(A)(i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $5,000,000 (the “L/C
Sublimit”);
(B)the expiration date of such Letter of Credit (i) is not a Business Day, (ii)
is more than one year after the date of Issuance thereof or (iii) is later than
seven (7) days prior to the date specified in clause (a) of the definition of
“Revolving Termination Date”; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each Borrower and such L/C Issuer have the
option to prevent such renewal before the expiration of such term or any such
period and (y) neither such L/C Issuer nor any Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in clause (iii)
above; or
(C)(i) any fee due in connection with, and on or prior to, such Issuance has not
been paid, (ii) such Letter of Credit is requested to be Issued in a form that
is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrowers or the Borrower Representative on their behalf, the
documents that such L/C Issuer generally uses in the Ordinary Course of Business
for the Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).
 
Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required

3
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Revolving Lenders that any condition precedent contained in Section 2.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).
(ii)Notice of Issuance. The Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in
any other written form acceptable to such L/C Issuer (each, an “L/C Request”).
(iii)Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.
(iv)Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

4
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(v)Reimbursement Obligations of the Borrowers. The Borrowers agree to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrowers or the Borrower
Representative receive notice from such L/C Issuer or from Agent that payment
has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrowers with interest thereon computed (A)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.
(vi)Reimbursement Obligations of the Revolving Credit Lenders.
(1)Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).
(2)By making any payments described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrowers, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, the Borrowers
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.
(vii)Obligations Absolute. The obligations of the Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision

5
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



in any Letter of Credit, any document transferring or purporting to transfer a
Letter of Credit, any Loan Document (including the sufficiency of any such
instrument), or any modification to any provision of any of the foregoing, (ii)
any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, (C) in the case of the obligations of any Revolving Lender, (i) the
failure of any condition precedent set forth in Section 2.2 to be satisfied
(each of which conditions precedent the Revolving Lenders hereby irrevocably
waive) or (ii) any adverse change in the condition (financial or otherwise) of
any Credit Party and (D) any other act or omission to act or delay of any kind
of Agent, any Lender or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this clause (vii), constitute a legal or equitable discharge
of any obligation of the Borrowers or any Revolving Lender hereunder. No
provision hereof shall be deemed to waive or limit the Borrowers’ right to seek
repayment of any payment of any L/C Reimbursement Obligations from the L/C
Issuer under the terms of the applicable L/C Reimbursement Agreement or
applicable law.
1.2    Evidence of Loans; Notes.
(a)[Intentionally Reserved.]
(b)The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.
1.3    Interest.
(a)Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin. Each determination of an interest rate by Agent shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
(b)Interest on each Loan shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any payment or prepayment of
Revolving Loans on the Revolving Termination Date.
(c)At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f)

6
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



or 7.1(g) exists), the Borrowers shall pay interest (after, as well as before,
entry of judgment thereon to the extent permitted by law) on the Loans under the
Loan Documents from and after the date of occurrence of such Event of Default,
at a rate per annum which is determined by adding two percent (2.0%) per annum
to the Applicable Margin then in effect for such Loans (plus the LIBOR or Base
Rate, as the case may be). All such interest shall be payable on demand of Agent
or the Required Lenders.
(d)Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.
1.4    Loan Accounts.
(a)Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.
(b)Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this
subsection 1.4(b), shall establish and maintain at its address referred to in
Section 9.2 (or at such other address as Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Revolving Loans, L/C
Reimbursement Obligations and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligation and L/C Reimbursement Obligation, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change

7
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, and for LIBOR Rate Loans, the Interest Period applicable
thereto, (4). the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid in
respect of Letters of Credit and (6) any other payment received by Agent from a
Borrower or other Credit Party and its application to the Obligations.
(c)Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and the corresponding
obligations to participate in Letter of Credit Obligations) and the L/C
Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuers and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
(d)The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.
1.5    Procedure for Revolving Credit Borrowing.
(a)Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 2:00 p.m. (New York time) (i) on the date which is three (3) Business Days
prior to the requested Borrowing date in the case of each LIBOR Rate Loan, (ii)
on the date which is three (3) Business Days prior to the requested Borrowing
date of each Base Rate Loan in excess of $15,000,000 and (iii) on the requested
Borrowing date in the case of each Base Rate Loan equal to or less than
$15,000,000. Such Notice of Borrowing shall specify:
(i)the amount of the Borrowing (which shall be in an aggregate minimum principal
amount of $100,000);
(ii)the requested Borrowing date, which shall be a Business Day;

8
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(iii)whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and
(iv)if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.
(b)Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.
(c)Unless Agent is otherwise directed in writing by the Borrower Representative,
the proceeds of each requested Borrowing after the Closing Date will be made
available to the Borrowers by Agent by wire transfer of such amount to the
Borrowers pursuant to the wire transfer instructions specified on the signature
page hereto.
1.6    Conversion and Continuation Elections.
(a)The Borrowers shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such conversion
is made prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $1,000,000. Any such election
must be made by Borrower Representative by 2:00 p.m. (New York time) on the
third Business Day prior to (1) the date of any proposed Revolving Loan which is
to bear interest at LIBOR, (2) the end of each Interest Period with respect to
any LIBOR Rate Loans to be continued as such, or (3) the date on which the
Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for an
Interest Period designated by Borrower Representative in such election. If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the third Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period. Borrower Representative must make such election
by notice to Agent in writing, including by Electronic Transmission. In the case
of any conversion or continuation, such election must be made pursuant to a
written notice (each, a “Notice of Conversion/Continuation”) substantially in
the form of Exhibit 1.6 or in a writing in any other form acceptable to Agent.
No Loan shall be made, converted into or continued as a LIBOR Rate Loan, if the
conditions to Loans and Letters of Credit in Section 2.2 are not met at the time
of such proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.
(b)Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR;

9
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



provided, that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.
(c)Notwithstanding any other provision contained in this Agreement, after giving
effect to any Borrowing, or to any continuation or conversion of any Loans,
there shall not be more than seven (7) different Interest Periods in effect.
1.7    Incremental Loans.
(a)The Borrower Representative may, by written notice to, and with the consent
of, the Agent (the “Incremental Loan Request”) one time at any time prior to the
date which is two (2) years following the Closing Date, request an increase to
the Revolving Loan Commitments (such increase, the “Incremental Facility”) in an
amount not to exceed $15,000,000 in the aggregate from (i) existing Lenders,
(ii) any Affiliate or Approved Fund of any existing Lender or (iii) to the
extent the Persons under clause (i) and (ii) above elect not to participate, any
other Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Agent. The Incremental Loan Request shall set forth (i) the
amount of the Incremental Facility being requested (which shall be in minimum
increments of $1,000,000 up to the maximum amount of $15,000,000), and (ii) the
date on which the Incremental Facility is requested to become effective (which
shall not be less than 30 Business Days nor more than 180 days after the date of
the Incremental Loan Request).
(b)Agent will seek commitments from Lenders and, to the extent necessary, other
financial institutions and institutional lenders who will become Lenders in
connection the Incremental Facility (each of which shall be entitled to agree or
decline to participate in its sole discretion). The Borrowers and each Lender
participating in the Incremental Facility (including existing Lenders and new
lenders, as applicable) shall execute and deliver to the Agent such
documentation as the Agent shall reasonably specify to evidence the commitments
with respect to the Incremental Facility of each such participating Lender. The
terms and provisions of the Incremental Facility shall be identical to those of
the Revolving Loans (all such Loans under the Incremental Facility, “New
Loans”), as reflected in the documentation evidencing the New Loans. Without
limiting the generality of the foregoing, without the prior written consent of
the Required Lenders, (a) (i) the final maturity date of any New Loans shall be
the date set forth in clause (a) of the definition of “Revolving Termination
Date”, and (ii) the proceeds of the New Loans shall be used solely by Borrowers
in accordance with the terms hereof, and (b)  if the initial yield on such New
Loans (to be equal to the sum of (x) the margin above LIBOR (taking into account
any floor) on such New Loans and (y) if such New Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from any Credit Party or any Affiliate thereof for doing so (the amount of such
discount or fee, expressed as a percentage of the New Loans, being referred to
herein as “OID”), the amount of such OID divided by the lesser of (A) the
average life to maturity of such New Loans and (B) four) exceeds the Applicable
Margin then in effect for LIBOR Rate Loans (taking into account any floor and
the original issue discount or closing or upfront fee with respect

10
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



thereto (with original issue discount and closing or upfront fees being equated
to a rate assuming a 4 year average life to maturity)) (the amount of such
excess being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for all Loans shall automatically be increased
by the Yield Differential, effective upon the making of the New Loans. The Agent
shall promptly notify each Lender as to the effectiveness of the Incremental
Facility. Each of the parties hereto hereby agrees that, upon the effectiveness
of the Incremental Facility, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Facility and the New Loans evidenced thereby and the Agent and
the Borrower Representative may revise this Agreement to evidence such
amendments.
(c)Notwithstanding the foregoing, the Incremental Facility shall not become
effective under this Section 1.7 unless (i) on the date of such effectiveness,
the conditions set forth in Section 2.2 shall be satisfied and the Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower Representative, (ii)  the Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Agent and consistent with those delivered on the
Closing Date under Section 2.1, (iii) after giving effect to the Incremental
Facility and the New Loans to be made thereunder and the application of the
proceeds therefrom, the Indebtedness arising under such Incremental Facility
would be permitted hereunder, (iv) the Credit Parties shall be in pro forma
compliance with the financial covenants set forth in Article VI after giving
effect to the Incremental Facility, and (v) the Borrowers shall have delivered,
at the reasonable request of the Agent, to the Agent all items reasonably
necessary to maintain the continuing priority of the Lien on the Collateral as
security for the Obligations.
(d)Each of the parties hereto hereby agrees that the Agent may, in consultation
with the Borrower Representative, take any and all action as may be reasonably
necessary to ensure that all New Loans, when originally made, are included in
each Borrowing of outstanding Loans on a pro rata basis. This may be
accomplished by allocating a portion of the Incremental Facility to each
outstanding Borrowing of LIBOR Rate Loans on a pro rata basis. Any conversion of
LIBOR Rate Loans to Base Rate Loans required by the preceding sentence shall be
subject to Section 10.4. If any New Loan is to be allocated to an existing
Interest Period for a Borrowing of LIBOR Rate Loans, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the documentation evidencing the Incremental Facility.
1.8    Mandatory Prepayments of Loans and Commitment Reductions.
(a)[Intentionally Reserved.]
(b)Revolving Loan. The Borrowers shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans outstanding on the Revolving
Termination Date.

11
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(c)Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:
(i)make or agree to make a Disposition; or
(ii)suffer an Event of Loss;
and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the applicable Fiscal
Year exceeds $2,000,000, then (A) the Borrower Representative shall promptly
notify Agent of such proposed Disposition or Event of Loss (including the amount
of the estimated Net Proceeds to be received by a Credit Party and/or such
Subsidiary in respect thereof) and (B) promptly upon receipt by a Credit Party
and/or such Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
the Borrowers shall deliver, or cause to be delivered, such excess Net Proceeds
to Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with subsection 1.8(g).
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing, such prepayment shall not be required to the extent
a Credit Party or such Subsidiary reinvests the Net Proceeds of such Disposition
or Event of Loss in productive assets (other than Inventory) of a kind then used
or usable in the business of a Borrower or such Subsidiary, within one hundred
eighty (180) days after the date of such Disposition or Event of Loss; provided,
that Borrower Representative notifies Agent of such Credit Party’s or such
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively. Pending such reinvestment, the Net Proceeds shall be maintained in
a deposit account or securities account of the applicable Credit Party, which
deposit account or securities accounts shall be and remain subject to a valid
Control Agreement in accordance with the terms hereof.
(d)Issuance of Securities. Immediately upon the receipt by any Credit Party or
any Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance
of Stock or Stock Equivalents (including any capital contribution) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder, and (ii) Excluded
Equity Issuances), to the extent there are Loans then outstanding, the Borrowers
shall deliver, or cause to be delivered, to Agent an amount equal to such Net
Issuance Proceeds, for application to the Loans in accordance with
subsection 1.8(g).
(e)[Intentionally Reserved.]
(f)[Intentionally Reserved.]
(g)Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsection 1.8(c) or 1.8(d) shall be applied to prepay outstanding
Revolving Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment. To the extent permitted by the foregoing sentence, amounts prepaid
shall be

12
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



applied first to any Base Rate Loans then outstanding and then to outstanding
LIBOR Rate Loans with the shortest Interest Periods remaining. Together with
each prepayment under this Section 1.8, the Borrowers shall pay any amounts
required pursuant to Section 10.4.
(h)No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
1.9    Fees.
(a)Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between the Borrowers
and Agent dated of even date herewith (as amended from time to time, the “Fee
Letter”).
(b)Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to:
(i)the average daily balances of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar month, less
(ii)the sum of (x) the average daily balance of all Revolving Loans held by such
Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, in each case, during the preceding
calendar month (such result of (x) plus (y) for any applicable period, the
“Usage”); provided, in no event shall the amount computed pursuant to
clauses (i) and (ii) be less than zero,
(iii)multiplied by the Applicable Unused Facility Fee Margin per annum.
The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of each calendar month following the date
hereof. The Unused Commitment Fee provided in this subsection 1.9(b) shall
accrue at all times from and after the execution and delivery of this Agreement.
For purposes of this subsection 1.9(b), the Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.
(c)Letter of Credit Fee. The Borrowers agree to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal

13
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



to the product of the average daily undrawn face amount of all Letters of Credit
Issued, guarantied or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, at Agent’s or Required Revolving
Lenders’ option, while an Event of Default exists (or automatically while an
Event of Default under subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate
shall be increased by two percent (2.00%) per annum. Such fee shall be paid to
Agent for the benefit of the Revolving Lenders in arrears, on the first day of
each calendar month and on the date on which all L/C Reimbursement Obligations
have been discharged. In addition, the Borrowers shall pay to Agent, any L/C
Issuer or any prospective L/C Issuer, as appropriate, on demand, such L/C
Issuer’s or prospective L/C Issuer’s customary fees at then prevailing rates,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such L/C Issuer or prospective L/C Issuer in
respect of the application for, and the Issuance, negotiation, acceptance,
amendment, transfer and payment of, each Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is Issued.
1.10    Payments by the Borrowers.
(a)All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Each Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. Each Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan) to pay (i) interest, L/C
Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to the Borrower Representative, other fees, costs or expenses
payable by a Borrower or any of its Subsidiaries hereunder or under the other
Loan Documents.
(b)Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

14
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(c)During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable);
fifth, to payment of any other amounts owing constituting Obligations; and
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.
1.11    Payments by the Lenders to Agent; Settlement.
(a)Agent may, on behalf of Lenders, disburse funds to the Borrowers for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrowers. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrowers, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower Representative no later than the Business
Day prior to (or, in the case of same day borrowing, on) the scheduled Borrowing
date applicable thereto, and each such Lender shall pay Agent such Lender’s
Commitment Percentage of such requested Loan, in same day funds, by wire
transfer to Agent’s account, as set forth on Agent’s signature page hereto, no
later than 1:00

15
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



p.m. (New York time) on such scheduled Borrowing date. Nothing in this
subsection 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.11, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent, any Lender or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.
(b)At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(c)(vi) and subsection 1.11(e)) of
principal, interest and fees paid by the Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. (New York time)
on the next Business Day following each Settlement Date.
(c)Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower Representative and the Borrowers shall immediately
repay such amount to Agent. Nothing in this subsection 1.11(c) shall be deemed
to require Agent to advance funds on behalf of any Revolving Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrowers may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
Without limiting the provisions of subsection 1.11(b), to the extent that Agent
advances funds to the Borrowers on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Revolving
Lender.
(d)Return of Payments.
(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii)If Agent determines at any time that any amount received by Agent under this
Agreement or any other Loan Document must be returned to any Credit

16
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
at such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(e)Non-Funding Lenders; Procedures.
(i)Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other such required payment on such date, and neither
Agent nor, other than as expressly set forth herein, any other Lender shall be
responsible for the failure of any Non-Funding Lender to make a loan, fund the
purchase of a participation or make any other required payment under any Loan
Document.
(ii)Reallocation. If any Revolving Lender is a Non-Funding Lender and all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) shall, at Agent’s
election at any time or upon any L/C Issuer’s written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Non-Funding Lender’s Commitment Percentage was reduced to zero and each other
Revolving Lender’s Commitment Percentage had been increased proportionately);
provided, that no Revolving Lender shall be reallocated any such amounts or be
required to fund any amounts that would cause the sum of its outstanding
Revolving Loans and outstanding Letter of Credit Obligations to exceed its
Revolving Loan Commitment.
(iii)Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders”, “Required Revolving Lenders” or “Lenders
directly affected” pursuant to Section 9.1) for any voting or consent rights
under or with respect to any Loan Document, provided, that (A) the Commitment of
a Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding

17
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Lender more adversely than other Lenders, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders and Required Revolving Lenders, the Loans, Letter of Credit Obligations
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.
(iv)Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers and other Lenders under the Loan
Documents, including such Lender’s pro rata share of all Revolving Loans and
Letter of Credit Obligations, plus, without duplication, (B) all amounts of such
Non-Funding Lender’s Letter of Credit Obligations reallocated to other Lenders
pursuant to subsection 1.11(e)(ii).
(v)Cure. A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of “Non-Funding Lender” if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

18
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(vi)Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of “Non-Funding Lender” shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) of the definition thereof. In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to subsection
1.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.
(f)Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E‑Systems.
1.12    Borrower Representative. Winnebago Inc. hereby (i) is designated and
appointed by each Credit Party as its representative and agent on its behalf
(the “Borrower Representative”) and (ii) accepts such appointment as Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation and L/C Requests, delivering certificates
including Compliance Certificates and Borrowing Base Certificates, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower, the Borrowers, any Credit Party or the Credit Parties under the Loan
Documents. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties. Each warranty, covenant, agreement and
undertaking made on behalf of a Credit Party by Borrower Representative shall be
deemed for all purposes to have been made by such Credit Party and shall be
binding upon and enforceable against such Credit Party to the same extent as if
the same had been made directly by such Credit Party.
1.13    [Intentionally Reserved.]
1.14    Eligible Inventory. All of the Inventory owned by each Borrower and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be “Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Inventory from time to time in its Permitted Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria, to establish new
criteria and to

19
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



adjust advance rates with respect to Eligible Inventory in its Permitted
Discretion, subject to the approval of Required Revolving Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available. Eligible Inventory shall not include the following
Inventory of a Credit Party:
(a)Excess/Obsolete. Inventory that is excess, obsolete, unsaleable, shopworn, or
seconds;
(b)Damaged. Inventory that is damaged or unfit for sale;
(c)Locations < $100M. Inventory is located at any site if the aggregate book
value of Inventory at any such location is less than $100,000;
(d)Consignment. Inventory that is placed on consignment;
(e)Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and set forth in Schedule 3.21, (ii) is stored at a
leased location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves reasonably satisfactory
to Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent, or (v) is
a Model RV;
(f)In-Transit. Inventory that is in-transit, except for (i) Inventory for which
any and all manufacturer’s certificate(s) of origin (or similar applicable
documentation) is validly in the name of a Borrower and which is in transit
between domestic locations of Credit Parties as to which Agent’s Liens have been
perfected at origin and destination, (ii) Inventory for which any and all
manufacturer’s certificate(s) of origin (or similar applicable documentation) is
validly in the name of a Borrower and which is in-transit to a location of one
of a Borrower’s dealers, as long as (x) such Inventory is not in‑transit more
than ten (10) days, (y) such Inventory is in‑transit pursuant to the Bennett
Contract or another similar contract reasonably acceptable to Agent and (z) such
Inventory is fully-insured and Agent is the loss-payee with respect to all such
insurance, and (iii) the Model RVs;
(g)Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
(h)Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies;

20
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(i)Tooling. Inventory that consists of tooling or replacement parts;
(j)Display. Inventory that consists of display items (other than the Model RVs);
(k)Returns. Inventory that consists of goods which have been returned by the
buyer;
(l)Freight. Inventory that consists of any costs associated with “freight in”
charges;
(m)Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;
(n)Un-insured. Inventory that is not covered by casualty insurance reasonably
acceptable to Agent;
(o)Not Owned/Other Liens. Inventory that is not owned by a Borrower or is
subject to Liens other than Permitted Liens described in subsections 5.1(b),
(c), (d) and (f) or rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure a Credit Party’s performance with respect to that
Inventory);
(p)Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in subsection 5.1(d) (subject to Reserves);
(q)Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties;
(r)Not Ordinary Course. Inventory (other than raw materials) that is not of a
type held for sale in the Ordinary Course of Business of a Credit Party;
(s)Chassis. Inventory consisting of chassis for which no manufacturer’s
certificate of origin or similar applicable documentation has been received by
the applicable Borrower, for which the full purchase price therefor has not been
paid by the applicable Borrower or for which the applicable manufacturer’s
certificate(s) of origin (or similar applicable documentation) is not validly in
the name of a Borrower; or
(t)North America. Inventory which does not meet all Requirements of Law to be
sold, delivered and driven in North America.
ARTICLE II.
CONDITIONS PRECEDENT

21
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



2.1    Conditions of Initial Loans. The obligation of each Agent and Lender to
execute this Agreement and the other Loan Documents and of each Lender to make
any initial Loans and of each L/C Issuer to Issue, or cause to be Issued, any
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:
(a)Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;
(b)Availability. After giving effect to the payment of all costs and expenses in
connection herewith, funding of any initial Loans and Issuance of any initial
Letters of Credit, the sum of (i) Availability plus (ii) the unrestricted cash
on hand of the Borrowers shall be not less than $80,000,000;
(c)[Intentionally Reserved.]
(d)Termination of Prior Indebtedness; Satisfaction of Outstanding L/Cs. (i)
Agent shall have received a fully executed letter reasonably satisfactory to
Agent confirming that all obligations owing by any Credit Party to Prior Lender
have been repaid in full prior to the Closing Date and all Liens upon any of the
Property of the Credit Parties or any of their Subsidiaries in favor of Prior
Lender shall have been terminated by Prior Lender prior to the Closing Date; and
(ii) all letters of credit issued or guarantied by Prior Lender shall have been
terminated, cash collateralized or supported by a Letter of Credit Issued
pursuant hereto, as mutually agreed upon by Agent, the Borrowers and Prior
Lender (and/or the beneficiary under any such letter of credit, as applicable);
(e)Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required; and
(f)Payment of Fees. The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.
2.2    Conditions to All Borrowings. Except as otherwise expressly provided
herein, no Lender or L/C Issuer shall be obligated to fund any Loan or incur any
Letter of Credit Obligation, if, as of the date thereof:

22
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------





(a)any representation or warranty by any Credit Party contained herein or in any
other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;
(b)any Event of Default has occurred and is continuing or would reasonably be
expected to result after giving effect to any Loan (or the incurrence of any
Letter of Credit Obligation), and Agent or Required Revolving Lenders shall have
determined not to make any Loan or incur any Letter of Credit Obligation as a
result of that Event of Default; or
(c)after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance (except as provided in
subsection 1.1(b)).
The request by Borrower Representative and acceptance by the Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:
3.1    Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:
(a)is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;
(b)has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party;
(c)is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of

23
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification or license; and
(d)is in compliance with all Requirements of Law;
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
3.2    Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:
(i)contravene the terms of any of that Person’s Organization Documents;
(ii)conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or
(iii)violate any Requirement of Law in any material respect.
3.3    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents, and (b) those obtained or made
on or prior to the Closing Date.
3.4    Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
3.5    Litigation. Except as specifically disclosed in Schedule 3.5, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:





24
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(a)purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or thereby; or
(b)would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $1,000,000; or
(c)seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.
3.6    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Credit Party or the grant or perfection
of Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.
3.7    ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not reasonably be expected to result in
Liabilities in excess of $500,000 in the aggregate, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.
3.8    Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including Loans and Letters of Credit made or
Issued on the Closing Date, if any, and, as

25
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



applicable, a funds flow memorandum detailing how funds from each source are to
be transferred to particular uses.
3.9    Ownership of Property; Liens. As of the Closing Date, the Real Estate
listed in Schedule 3.9 constitutes all of the Real Estate of each Credit Party
and each of their respective Subsidiaries. Each of the Credit Parties and each
of their respective Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all Real Estate, and good and valid
title to all owned personal property and valid leasehold interests in all leased
personal property, in each instance, necessary or used in the ordinary conduct
of their respective businesses. As of the Closing Date, none of the Real Estate
of any Credit Party or any Subsidiary of any Credit Party is subject to any
Liens other than Permitted Liens. As of the Closing Date, Schedule 3.9 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect.
3.10    Taxes. All federal, state, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. As of the
Closing Date, no Tax Return is under audit or examination by any Governmental
Authority, and no notice of any audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011‑4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
3.11    Financial Condition.
(a)Each of (i) the audited consolidated balance sheet of the Borrowers and their
Subsidiaries dated August 25, 2012, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrowers and their Subsidiaries dated September 29, 2012
and the related unaudited consolidated statements of income, shareholders’
equity and cash flows for the one (1) fiscal month then ended, in each case, as
attached hereto as Schedule 3.11(a):

26
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(x)were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and
(y)present fairly in all material respects the consolidated financial condition
of the Borrowers and their Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.
(b)The pro forma unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries dated September 29, 2012 delivered on the Closing Date and attached
hereto as Schedule 3.11(b) was prepared by the Borrowers giving pro forma effect
to the transactions evidenced hereby, was based on the unaudited consolidated
and consolidating balance sheets of the Borrowers and their Subsidiaries dated
September 29, 2012, and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in a manner consistent with GAAP.
(c)Since August 25, 2012, there has been no Material Adverse Effect.
(d)The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
(e)All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(c), represent the Borrowers’ good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Agent and Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results.
3.12    Environmental Matters. Except as set forth in Schedule 3.12, and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary

27
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws. Each Credit Party
has made available to Agent copies of all existing environmental reports,
reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody, control or otherwise
available to the Credit Parties.
3.13    Regulated Entities. No Credit Party, no Person controlling any Credit
Party, nor any Subsidiary of any Credit Party, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets or perform its
Obligations under the Loan Documents.
3.14    Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower Representative and (c) the payment and accrual of
all transaction costs in connection with the foregoing, the Credit Parties taken
as a whole are Solvent.
3.15    Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.
3.16    Intellectual Property. Schedule 3.16 sets forth a true and complete list
of the following Intellectual Property each Credit Party owns, licenses or
otherwise has the right to use: (i) Intellectual Property that is registered or
subject to applications for registration,

28
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(ii) Internet Domain Names and (iii) material Intellectual Property and material
Software, separately identifying that owned and licensed to such Credit Party
and including for each of the foregoing items (1) the owner, (2) the title, (3)
the jurisdiction in which such item has been registered or otherwise arises or
in which an application for registration has been filed, (4) as applicable, the
registration or application number and registration or application date and (5)
any IP Licenses or other rights (including franchises) granted by such Credit
Party with respect thereto. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
3.17    Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.
3.18    Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
of the same size and character as the business of the Credit Parties and, to the
extent relevant, owning similar Properties in localities where such Person
operates.
3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All issued and outstanding Stock and Stock Equivalents of each
of the Credit Parties and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrowers and Subsidiaries of the Borrowers, those in favor of Agent, for the
benefit of the Secured Parties. All such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. All of the issued and outstanding Stock of each Credit Party and
each Subsidiary of each Credit Party is owned by each of the Persons and in the
amounts

29
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



set forth in Schedule 3.19. Except as set forth in Schedule 3.19, there are no
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries. Set forth in Schedule 3.19
is a true and complete organizational chart of Borrowers and all of their
respective Subsidiaries, which the Credit Parties shall update upon notice to
Agent promptly following the incorporation, organization or formation of any
Subsidiary and promptly following the completion of any Permitted Acquisition.
3.20    Jurisdiction of Organization; Chief Executive Office. Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.
3.21    Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).
3.22    Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and any other relevant contact information reasonably
requested by Agent with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
3.23    Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law.
3.24    Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations.
3.25    Bonding. Except as set forth in Schedule 3.25, as of the Closing Date,
no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.
3.26    [Intentionally Reserved.]

30
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



3.27    [Intentionally Reserved.]
3.28    [Intentionally Reserved.]
3.29    Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.
3.30    Foreign Assets Control Regulations and Anti-Money Laundering. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.
3.31    Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

31
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



ARTICLE IV.
AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
4.1    Financial Statements. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided, that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:
(a)as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and consolidating balance
sheets of the Borrowers and each of their Subsidiaries as at the end of such
year and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally‑recognized
independent certified public accounting firm reasonably acceptable to Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status; and
(b)as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year, a copy of the unaudited consolidated and
consolidating balance sheets of the Borrowers and each of their Subsidiaries,
and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows as of the end of such fiscal month and for
the portion of the Fiscal Year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct and fairly presenting, in all material respects,
in accordance with GAAP, the financial position and the results of operations of
the Borrowers and their Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.
4.2    Appraisals; Certificates; Other Information. The Borrowers shall furnish
to Agent and each Lender by Electronic Transmission:
(a)together with each delivery of financial statements pursuant to
subsections 4.1(a) and 4.1(b), (i) for such statements delivered with respect to
the fiscal months which also correspond to the end of a Fiscal Quarter, a
management discussion and analysis report, in reasonable detail, signed by the
chief financial officer of the Borrower

32
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Representative, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the fiscal quarter and the portion of the
Fiscal Year then ended (or for the Fiscal Year then ended in the case of annual
financial statements), and (ii) for such statements delivered with respect to
each fiscal month, a report setting forth in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the most recent projections for the current Fiscal
Year delivered pursuant to subsection 4.2(k) and discussing the reasons for any
significant variations;
(b)concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above (and whether or not the financial covenants
in Article VI are then being tested), a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrowers
by a Responsible Officer of the Borrower Representative;
(c)promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;
(d)as soon as available and in any event within ten (10) days after the end of
each fiscal month, and at such other times as Agent may reasonably require, a
Borrowing Base Certificate, certified on behalf of the Borrowers by a
Responsible Officer of the Borrower Representative, setting forth the Borrowing
Base as at the end of the most-recently ended fiscal month or as at such other
date as Agent may reasonably require;
(e)concurrently with the delivery of the Borrowing Base Certificate, a summary
of Inventory by location and type (including a detailed report regarding the
Model RVs and the then current locations thereof) with a supporting perpetual
Inventory report, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
(f)concurrently with the delivery of the Borrowing Base Certificate, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days, 91 days to 120 days and 120 days or
more, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
(g)concurrently with the delivery of the Borrowing Base Certificate, an aging of
accounts payable accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
(h)[Intentionally Reserved];

33
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(i)to Agent, at the time of delivery of each of the monthly financial statements
delivered pursuant to subsection 4.1(b);
(i)[Intentionally Reserved];
(ii)a reconciliation of the perpetual inventory by location to each Borrower’s
most recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to subsection 4.1(b), in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
(iii)a reconciliation of the accounts payable aging to each Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(b),
in each case, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion;
(iv)[Intentionally Reserved]; and
(v)a reconciliation of the outstanding Loans as set forth in the monthly loan
account statement provided by Agent to each Borrower’s general ledger and
monthly Financial Statements delivered pursuant to subsection 4.1(b), in each
case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
(j)at the time of delivery of each of the monthly financial statements delivered
pursuant to Section 4.1 with respect to the fiscal months which also correspond
to the end of a Fiscal Quarter, (i) a listing of government contracts of each
Borrower subject to the Federal Assignment of Claims Act of 1940 or any similar
state or municipal law; and (ii) a list of any applications for the registration
of any Patent, Trademark or Copyright filed by any Credit Party with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in each case entered into or filed in the prior Fiscal
Quarter;
(k)as soon as available and in any event no later than the last day of each
Fiscal Year of the Borrowers, projections of the Credit Parties (and their
Subsidiaries’) consolidated and consolidating financial performance for the
forthcoming three Fiscal Years on a year by year basis, and for the forthcoming
Fiscal Year on a month by month basis;
(l)promptly upon receipt thereof, copies of any reports submitted by the
Borrowers’ certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;



34
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(m)upon Agent’s request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation Value,
or such other value as determined by Agent, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses of such appraisals
occurring (i) one time per year, at any time Availability is greater than
$15,000,000, (ii) two times per year, at any time Availability is equal to or
less than $15,000,000 or (iii) more frequently so long as an Event of Default
has occurred and is continuing; and
(n)promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.
4.3    Notices. The Borrowers shall notify promptly Agent and each Lender of
each of the following (and in no event later than three (3) Business Days after
a Responsible Officer becomes aware thereof):
(a)the occurrence or existence of any Default or Event of Default;
(b)any breach or non‑performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, any of which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
(c)any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $500,000;
(d)the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party (i)
in which the amount of damages claimed is $1,000,000 or more, (ii) in which
injunctive or similar relief is sought and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (iii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;
(e)(i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law reasonably
expected to result in Material Environmental Liabilities, (ii)(A) unpermitted
Releases reasonably expected to result in Material Environmental Liabilities,
(B) the existence of any condition that could reasonably be expected to result
in Material Environmental Liabilities or (C) the

35
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) and (C) above,
in the aggregate for all such clauses, would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any Property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Material
Environmental Liabilities and (iv) any proposed acquisition or lease of Real
Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in Material Environmental Liabilities;
(f)(i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten (10)
days, after any officer of any ERISA Affiliate knows or has reason to know that
a request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;
(g)any Material Adverse Effect subsequent to the date of the most recent audited
financial statements delivered to Agent and Lenders pursuant to this Agreement;
(h)any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;
(i)any labor controversy resulting in, or credibly threatening to result in, any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
(j)the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent; and
(k)(i) the creation, or filing with the IRS or any other Governmental Authority,
of any Contractual Obligation or other document extending, or having the effect
of extending, the period for assessment or collection of any income or franchise
or other material taxes with respect to any Tax Affiliate and (ii) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise.

36
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.
4.4    Preservation of Corporate Existence, Etc. Each Credit Party shall, and
shall cause each of its Subsidiaries to:
(a)preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;
(b)preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
(c)use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;
(d)preserve or renew all of its registered trademarks, trade names and service
marks, the non‑preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
(e)conduct its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its IP Licenses.
4.5    Maintenance of Property. Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
4.6    Insurance.
(a)Each Credit Party shall, and shall cause each of its Subsidiaries to, 2.
maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrowers) of a nature

37
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
3. cause all such insurance relating to any Property or business of any Credit
Party to name Agent as additional insured or lenders loss payee as agent for the
Lenders, as appropriate. All policies of insurance on real and personal Property
of the Credit Parties will contain an endorsement, in form and substance
acceptable to Agent, showing loss payable to Agent (Form CP 1218 or equivalent
and naming Agent as lenders loss payee as agent for the Lenders) and extra
expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least 45 days’ prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall direct all present and future insurers under its
“All Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance.
(b)Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property. The Borrowers may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrowers may be able to obtain on their own.
(c)The Credit Parties appoint Agent as their attorney-in-fact to settle or
adjust all property damage claims under its casualty insurance policies;
provided, that such power of attorney shall only be exercised so long as an
Event of Default has occurred and is continuing or if the casualty claim exceeds
$1,000,000. Agent shall have no duty to exercise such power of attorney, but may
do so at its discretion.
4.7    Payment of Obligations. Each Credit Party shall, and shall cause each of
its Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

38
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(a)all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $500,000.
(b)all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;
(c)all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;
(d)the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, except where the failure to perform would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
(e)payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.
4.8    Compliance with Laws. Each Credit Party shall, and shall cause each of
its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
4.9    Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable in its Permitted Discretion, in each instance, at the Credit
Parties’ expense; provided, the Credit Parties shall only be obligated to
reimburse Agent for the expenses for (i) one such field

39
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



examination, audit and inspection per year, at any time there are no Loans
and/or Letters of Credit outstanding hereunder, and (ii) two such field
examinations, audits and inspections per year, at any time there are Loans
and/or Letters of Credit outstanding hereunder; provided, further, however, no
such limitations on the reimbursements of Agent for field examinations, audits
and inspections shall apply at any time an Event of Default has occurred and is
continuing. Any Lender may accompany Agent or its Related Persons in connection
with any inspection at such Lender’s expense.
4.10    Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely as follows: (a) to pay costs and expenses required to be paid pursuant to
Section 2.1, and (b) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement or the other Loan Documents.
4.11    Cash Management Systems. Each Credit Party shall enter into, and cause
each depository, securities intermediary or commodities intermediary to enter
into, Control Agreements providing for “springing” cash dominion with respect to
each deposit, securities, commodity or similar account maintained by such Person
(other than (a) any payroll account so long as such payroll account is a zero
balance account, (b) petty cash accounts, amounts on deposit in which do not
exceed $250,000 in the aggregate at any one time and (c) withholding tax and
fiduciary accounts) as of and after the Closing Date. In addition, at Agent’s
request, Credit Parties will enter into Control Agreements providing for
springing cash dominion over disbursement accounts as of the Closing Date,
except as set forth in the preceding sentence. With respect to accounts subject
to “springing” Control Agreements, unless and until an Event of Default has
occurred and is continuing or Availability falls below $3,500,000, Agent shall
not deliver to the relevant depository, securities intermediary or commodities
intermediary a notice or other instruction which provides for exclusive control
over such account by Agent. The Credit Parties shall not maintain cash on
deposit in disbursement accounts in excess of outstanding checks and wire
transfers payable from such accounts and amounts necessary to meet minimum
balance requirements.
4.12    Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of each leased property, bailee in possession of any
Collateral or mortgagee of any owned property with respect to each location
where any Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Agent.
4.13    Further Assurances.
(a)Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or

40
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.
(b)Promptly upon request by Agent, the Credit Parties shall (and, subject to the
limitations hereinafter set forth, shall cause each of their Subsidiaries to)
take such additional actions and execute such documents as Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Collateral Documents any of the Properties, rights
or interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) and, to the
extent no 956 Impact exists, Foreign Subsidiaries, and Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary, to guaranty the Obligations and
to cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty. Furthermore
and except as otherwise approved in writing by Required Lenders, each Credit
Party shall, and shall cause each of its Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) to, pledge
all of the Stock and Stock Equivalents of each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
and First Tier Foreign Subsidiaries (provided, that with respect to any First
Tier Foreign Subsidiary, if a 956 Impact exists such pledge shall be limited to
sixty-five percent (65%) of such Foreign Subsidiary’s outstanding voting Stock
and Stock Equivalents and one hundred percent (100%) of such Foreign
Subsidiary’s outstanding non-voting Stock and Stock Equivalents) and to the
extent no 956 Impact exists, each of its Foreign Subsidiaries to pledge all of
the Stock and Stock Equivalent of each of its Subsidiaries, in each instance, to
Agent, for the benefit of the Secured Parties, to secure the Obligations. In
connection with each pledge of Stock and Stock Equivalents, the Credit Parties
shall deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. A “956 Impact”
will be deemed to exist to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Stock and Stock
Equivalents of, a Foreign Subsidiary, would result in material incremental
income tax liability as a result of the application of Section 956 of the Code,
taking into account actual anticipated repatriation of funds, foreign tax
credits and other relevant factors.
4.14    Environmental Matters. Each Credit Party shall, and shall cause each of
its Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where

41
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



the failure to comply would not reasonably be expected to, individually or in
the aggregate, result in a Material Environmental Liability. Without limiting
the foregoing, if an Event of Default is continuing or if Agent at any time has
a reasonable basis to believe that there exist violations of Environmental Laws
by any Credit Party or any Subsidiary of any Credit Party or that there exist
any Environmental Liabilities, then each Credit Party shall, promptly upon
receipt of request from Agent, cause the performance of, and allow Agent and its
Related Persons access to such Real Estate for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent.
ARTICLE V.
NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
5.1    Limitation on Liens. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property (including any Property not constituting Collateral
hereunder), whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a)any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);
(b)any Lien created under any Loan Document;
(c)Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non‑payment of
which is permitted by Section 4.7;
(d)carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s
or other similar Liens arising in the Ordinary Course of Business which are not
past due or remain payable without penalty or which are being contested in good
faith and by appropriate proceedings diligently prosecuted, which proceedings
have the effect of preventing the forfeiture or sale of the Property subject
thereto and for which adequate reserves in accordance with GAAP are being
maintained;

42
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(e)Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
(f)Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges) to the extent such
Liens do not constitute an Event of Default under Section 7.1(h);
(g)easements, rights‑of‑way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;
(h)Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided, that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed 100% of the cost of such Property;
(i)Liens securing Capital Lease Obligations permitted under subsection 5.5(d);
(j)any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;
(k)Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement;
(l)non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;
(m)Liens in favor of collecting banks arising by operation of law under Section
4‑210 of the Uniform Commercial Code or, with respect to collecting banks
located in the State of New York, under Section 4‑208 of the Uniform Commercial
Code;

43
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(n)Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits; and
(o)Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.
5.2    Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
(a)dispositions in the Ordinary Course of Business to any Person other than an
Affiliate of a Credit Party of (i) Inventory or (ii) worn‑out or surplus
Equipment having a book value under this clause (a)(ii) not exceeding $1,000,000
in the aggregate in any Fiscal Year;
(b)dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party or (ii) any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value and the mandatory prepayment in
the amount of the Net Proceeds of such disposition is made if and to the extent
required by Section 1.8; provided, that (i) at the time of any disposition, no
Event of Default shall exist or shall result from such disposition, (ii) not
less than 100% of the aggregate sales price from such disposition shall be paid
in cash, (iii) the aggregate fair market value of all assets so sold by the
Credit Parties and their Subsidiaries, together, shall not exceed in any Fiscal
Year $1,000,000 and (iv) after giving effect to such disposition, the Credit
Parties are in compliance on a pro forma basis with the covenants set forth in
Article VI, recomputed for the most recent Fiscal Quarter for which financial
statements have been delivered;
(c)(i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents; and
(d)transactions permitted under Section 5.1(l).
5.3    Consolidations and Mergers. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to (a) merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five (5) Business Days prior written notice to Agent,
(i) any Subsidiary of a Borrower may merge with, or dissolve or liquidate into,
a Borrower or a Wholly-Owned Subsidiary of a Borrower which is a Domestic
Subsidiary; provided, that such Borrower or such Wholly-Owned Subsidiary which
is a Domestic Subsidiary shall be the continuing or surviving entity and all
actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor

44
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



of Agent shall have been completed and (ii) any Foreign Subsidiary may merge
with or dissolve or liquidate into another Foreign Subsidiary provided if a
First Tier Foreign Subsidiary is a constituent entity in such merger,
dissolution or liquidation, such First Tier Foreign Subsidiary shall be the
continuing or surviving entity.
5.4    Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, (ii) make or commit to
make any Acquisitions, or any other acquisition of all or substantially all of
the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including a Borrower, any Affiliate of a Borrower or
any Subsidiary of a Borrower (the items described in clauses (i), (ii) and (iii)
are referred to as “Investments”), except for:
(a)Investments in cash and Cash Equivalents;
(b)Investments consisting of (i) capital contributions by a Borrower in then
existing Credit Parties; (ii) extensions of credit or capital contributions by
any Credit Party to or in any other then existing Credit Party; provided, that
(A) if any Credit Party executes and delivers to any Borrower a note
(collectively, the “Intercompany Notes”) to evidence any Investments described
in the foregoing clauses (i) and (ii), that Intercompany Note shall be pledged
and delivered to Agent pursuant to the Guaranty and Security Agreement as
additional collateral security for the Obligations; (B) each Borrower shall
accurately record all intercompany transactions on its books and records; (C) at
the time any such intercompany loan or advance is made by any Borrower to any
other Credit Party and after giving effect thereto, each such Borrower shall be
Solvent; and (D) the aggregate amount of such intercompany Indebtedness owing by
any Credit Party shall not exceed $10,000,000 at any one time outstanding; and
(iii) extensions of credit or capital contributions by a Foreign Subsidiary of a
Borrower to or in another then existing Foreign Subsidiary of a Borrower;
(c)Permitted Acquisitions;
(d)Investments acquired in connection with the settlement of delinquent Accounts
in the Ordinary Course of Business or in connection with the bankruptcy or
reorganization of suppliers or customers;
(e)Investments existing on the Closing Date and set forth in
Schedule 5.4(e);
(f)loans or advances to employees permitted under Section 5.6; and
(g)Investments made in the Ordinary Course of Business consisting of (x) those
transactions existing on the Closing Date and set forth in Schedule 5.4(g) and

45
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(y) additional such transactions following the Closing Date, the aggregate
amount of which (whether existing on the Closing Date or thereafter) shall not
exceed $3,500,000 at any one time outstanding.
5.5    Limitation on Indebtedness. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:
(a)the Obligations;
(b)Indebtedness consisting of Contingent Obligations described in clause (j) of
the definition of Indebtedness and permitted pursuant to Section 5.9;
(c)Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;
(d)Indebtedness not to exceed $3,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;
(e)unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);
and
(f)other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties not exceeding $1,000,000 in the aggregate at any time
outstanding.
5.6    Employee Loans and Transactions with Affiliates. No Credit Party shall,
and no Credit Party shall suffer or permit any of its Subsidiaries to, enter
into any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:
(a)as expressly permitted by this Agreement; or
(b)in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent;
(c)loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business; and
(d)non-cash loans or advances made by a Borrower to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Winnebago Inc.



46
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



All such transactions existing as of the Closing Date are described in
Schedule 5.6.
5.7    Management Fees and Compensation. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:
(a)payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business; and
(b)payment of directors’ fees and reimbursement of actual out-of-pocket expenses
incurred in connection with attending board of director meetings, all in the
Ordinary Course of Business.
5.8    Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
5.9    Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:
(a)endorsements for collection or deposit in the Ordinary Course of Business;
(b)Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;
(c)Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including re-occurrences,
extensions and renewals thereof in the Ordinary Course of Business which do
impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;
(d)[Intentionally Reserved];
(e)Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) directors and officers of the Credit Parties
incurred in the Ordinary Course of Business, (ii) sellers in connection with
Acquisitions to the extent permitted hereunder and (iii) purchasers in
connection with dispositions permitted under subsection 5.2(b);
(f)Contingent Obligations arising under Letters of Credit;

47
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(g)Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided, that if such obligation is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent; and
(h)other Contingent Obligations not exceeding $1,000,000 in the aggregate at any
time outstanding.
5.10    Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.
5.11    Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of a Borrower
may declare and pay dividends to a Borrower or any Wholly-Owned Subsidiary of a
Borrower, and except that:
(a)Winnebago Inc. may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents; and
(b)Winnebago Inc. may redeem Stock and Stock Equivalents of Winnebago Inc. and
otherwise make cash dividends to its Stockholders provided all of the following
conditions are satisfied:
(i)no Event of Default has occurred and is continuing or would arise as a result
of such Restricted Payment;
(ii)after giving effect to such Restricted Payment, the Credit Parties have a
Fixed Charge Coverage Ratio greater than 1.10:1.00 (as recomputed for the most
recent Fiscal Quarter for which financial statements have been delivered); and
(iii)both before and after giving effect to such Restricted Payment, no Loans or
Letters of Credit shall be outstanding hereunder; and
(c)Permitted Dividends.
5.12    Change in Business. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business materially
different from those lines

48
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



of business carried on by it on the Closing Date (and the Credit Parties shall
not materially alter the dealer distribution network with respect to the sale of
their Inventory which exists on the Closing Date).
5.13    Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure or amend any of its
Organization Documents in any material respect and, in each case, in any respect
adverse to Agent or Lenders.
5.14    Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least twenty
(20) days’ prior written notice to Agent and the acknowledgement of Agent that
all actions required by Agent, including those to continue the perfection of its
Liens, have been completed.
5.15    Amendments to Material Contracts. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, (i) amend, supplement, waive or
otherwise modify any provision of any of the following material contracts: (i)
the Bennett Contract, (ii) that certain Ford Authorized Converter Pool
Agreement, dated as of May 1, 2008, by and between Ford Motor Company and
Winnebago Inc., (iii) that certain Repurchase Agreement, dated as of January 1,
2009, by and between Bank of America, N.A. and Winnebago Inc., (iv) that certain
Floorplan Purchase Agreement, dated as of April 12, 2005, between GE Commercial
Distribution Finance Canada, Winnebago Inc. and Indiana, (v) that certain Vendor
Agreement, dated as of August 18, 2003, between GE Commercial Distribution
Finance Corporation and Winnebago Inc., and (vi) that certain Agreement, dated
as of April 27, 2010, between Winnebago Inc. and Pritchard Auto Company, in each
case, as such agreements are in existence on the Closing Date, in a manner
adverse to Agent or Lenders or which would reasonably be expected to have a
Material Adverse Effect, or (ii) take or fail to take any action under any such
contracts that would reasonably be expected to have a Material Adverse Effect.
5.16    No Negative Pledges.
(a)No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any other Credit Party. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any Contractual Obligation
prohibiting

49
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



or otherwise restricting the existence of any Lien upon any of its assets in
favor of Agent, whether now owned or hereafter acquired except in connection
with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h) and 5.1(i); provided, that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens.
(b)No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and (ii)
unless, if applicable, such Stock and Stock Equivalents are pledged to Agent,
for the benefit of the Secured Parties, as security for the Obligations, on
substantially the same terms and conditions as the Stock and Stock Equivalents
of the Credit Parties owned by Winnebago Inc. are pledged to Agent as of the
Closing Date.
5.17    OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.30 and 3.31.
5.18    Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.
5.19    Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities, except
where such act or omission would not reasonably be expected to result in, either
individually or in the aggregate, Material Environmental Liabilities to the
Credit Parties and their Subsidiaries.
5.20    Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations, (b)
Indebtedness secured by a Permitted Lien if the asset securing such Indebtedness
has been sold or otherwise disposed of in a transaction permitted hereunder, (c)
a Permitted Refinancing of Indebtedness permitted under subsection 5.5(c) or
(d), and (d) prepayment of intercompany Indebtedness to Credit Parties.
ARTICLE VI.
FINANCIAL COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
    
Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio for the twelve fiscal month period ending on the last day
of any Fiscal

50
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Quarter when Availability as of such date is $5,000,000 or less to be less than
1.50:1.00.


“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).


ARTICLE VII.
EVENTS OF DEFAULT
7.1    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or (ii)
to pay within three (3) Business Days after the same shall become due, any fee
or any other amount payable hereunder or pursuant to any other Loan Document;
(b)Representation or Warranty. (i) Any representation, warranty or certification
by or on behalf of any Credit Party or any of its Subsidiaries made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or (ii)
any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding the lesser of (x) $500,000 or (y) 2.0% of the Borrowing Base
(calculated correctly) in the aggregate in any Borrowing Base Certificate and
(B) errors understating the Borrowing Base);
(c)Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),
4.3(a) or 9.10(d), Section 4.1, 4.6, 4.9, 4.10 or 4.11 or Article V or VI;
(d)Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower
Representative by Agent or Required Lenders;
(e)Cross-Default. Any Credit Party or any Subsidiary of any Credit Party (i)
fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all

51
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



creditors under any combined or syndicated credit arrangement) of more than
$500,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation (other than Contingent Obligations owing by one Credit
Party with respect to the obligations of another Credit Party permitted
hereunder or earnouts permitted hereunder), if the effect of such failure, event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;
(f)Insolvency; Voluntary Proceedings. The Credit Parties and their Subsidiaries
on a consolidated basis, cease or fail, to be Solvent, or any Credit Party or
any Subsidiary of any Credit Party: (i) generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
except as expressly permitted under Section 5.3, voluntarily ceases to conduct
its business in the ordinary course; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing;
(g)Involuntary Proceedings. 4. Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; 5. any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or 6. any Credit Party or any Subsidiary of any Credit Party acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;
(h)Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $500,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of forty-five (45) days after the entry thereof;

52
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(i)Non-Monetary Judgments. One or more non-monetary judgments, orders or decrees
shall be rendered against any one or more of the Credit Parties or any of their
respective Subsidiaries which has or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;
(j)Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral with a value individually or in the
aggregate of $250,000 or more purported to be covered thereby or such security
interest shall for any reason cease to be a perfected and first priority
security interest subject only to Permitted Liens;
(k)Ownership. A Change of Control shall occur; or
(l)[Intentionally Reserved]; or
(m)Material Agreements. Any default or breach by any Borrower occurs and such
default or breach continues after the applicable grace or notice period, if any,
under any of the following agreements or any of the following agreements shall
be terminated for any reason: (i) the Bennett Contract, (ii) that certain Ford
Authorized Converter Pool Agreement, dated as of May 1, 2008, by and between
Ford Motor Company and Winnebago Inc., (iii) that certain Repurchase Agreement,
dated as of January 1, 2009, by and between Bank of America, N.A. and Winnebago
Inc., (iv) that certain Floorplan Purchase Agreement, dated as of April 12,
2005, between GE Commercial Distribution Finance Canada, Winnebago Inc. and
Indiana, (v) that certain Vendor Agreement, dated as of August 18, 2003, between
GE Commercial Distribution Finance Corporation and Winnebago Inc., and (vi) that
certain Agreement, dated as of April 27, 2010, between Winnebago Inc. and
Pritchard Auto Company, in each case, as such agreements are in existence on the
Closing Date and amended in accordance with the terms hereof.
7.2    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:
(a)declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;
(b)declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable;

53
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Credit Party; and/or
(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in
subsection 7.1(f) or 7.1(g) above (in the case of clause (i) of
subsection 7.1(g) upon the expiration of the sixty (60) day period mentioned
therein), the obligation of each Lender to make Loans and the obligation of the
L/C Issuer to Issue Letters of Credit shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of Agent, any Lender or the L/C Issuer.
7.3    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
7.4    Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required Revolving Lenders, shall, demand (which
demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrowers shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and the Lenders entitled thereto, an amount
of cash equal to 105% of the amount of L/C Reimbursement Obligations as
additional collateral security for Obligations. Agent may at any time apply any
or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations. The remaining balance of the cash collateral will
be returned to the Borrowers when all Letters of Credit have been terminated or
discharged, all Commitments have been terminated and all Obligations have been
paid in full in cash.
ARTICLE VIII.
THE AGENT
8.1    Appointment and Duties.
(a)Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.
(b)Duties as Collateral and Disbursing Agent. Without limiting the generality of
clause (a) above, Agent shall have the sole and exclusive right and authority

54
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
7. act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, 8. file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
9. act as collateral agent for each Secured Party for purposes of the perfection
of all Liens created by such agreements and all other purposes stated therein,
10. manage, supervise and otherwise deal with the Collateral, 11. take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
12. except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and 13. execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.
(c)Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
8.2    Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by

55
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
8.3    Use of Discretion.
(a)Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and
(b)Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.
(c)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided, that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (iii) any Lender from exercising setoff rights in accordance
with Section 9.11 or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any bankruptcy or other debtor relief law;
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
8.4    Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

56
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



8.5    Reliance and Liability.
(a)Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b)None of Agent and its Related Persons shall be liable for any action taken or
omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Borrower and each other Credit Party
hereby waive and shall not assert (and each of the Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:
(i)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);
(ii)shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
(iii)makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and
(iv)shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of

57
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



any Default or Event of Default and shall not be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from the Borrower Representative, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Agent shall promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, each Borrower and each other Credit Party hereby waives and
agrees not to assert any right, claim or cause of action it might have against
Agent based thereon.
(c)Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (each, an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, and (iii) may not be complete and may not reflect all
information and findings obtained by Agent or its Related Persons regarding the
operations and condition of the Credit Parties. Neither Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.
(d)Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.



58
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



8.6    Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”,
“Required Revolving Lender” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.
8.7    Lender Credit Decision.
(a)Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon Agent, any Lender or L/C Issuer or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Loans) solely or in part because such
document was transmitted by Agent or any of its Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, Property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.
(b)If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it



59
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



assumes the risk of receiving MNPI concerning the Credit Parties or their
Affiliates.
8.8    Expenses; Indemnities; Withholding.
(a)Each Lender agrees to reimburse Agent and each of its Related Persons (to the
extent not reimbursed by any Credit Party) promptly upon demand, severally and
ratably, for any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors and Other Taxes paid in the name of, or
on behalf of, any Credit Party) that may be incurred by Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement of, or
the taking of any other action (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding
(including, without limitation, preparation for and/or response to any subpoena
or request for document production relating thereto) or otherwise) in respect
of, or legal advice with respect to its rights or responsibilities under, any
Loan Document.
(b)Each Lender further agrees to indemnify Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party), severally and ratably, from
and against Liabilities (including, to the extent not indemnified pursuant to
Section 8.8(c), taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by or asserted against Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document, any Related Document or any other act,
event or transaction related, contemplated in or attendant to any such document,
or, in each case, any action taken or omitted to be taken by Agent or any of its
Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to Agent or any of its Related Persons
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
(c)To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
such Agent as tax or otherwise, including penalties and interest, and together
with all expenses incurred by Agent,

60
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



including legal expenses, allocated internal costs and out-of-pocket expenses.
Agent may offset against any payment to any Lender under a Loan Document, any
applicable withholding tax that was required to be withheld from any prior
payment to such Lender but which was not so withheld, as well as any other
amounts for which Agent is entitled to indemnification from such Lender under
this Section 8.8(c).
8.9    Resignation of Agent or L/C Issuer.
(a)Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, after 30 days after the date of the retiring Agent’s notice
of resignation, no successor Agent has been appointed by the Required Lenders
that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower
Representative, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.
(b)Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
(c)Any L/C Issuer may refuse to Issue a Letter of Credit in its sole discretion.
8.10    Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:
(a)any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and
(b)any Lien held by Agent for the benefit of the Secured Parties against (i) any
Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit

61
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Party in a transaction permitted by the Loan Documents (including pursuant to a
waiver or consent), (ii) any Property subject to a Lien permitted hereunder in
reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and
all Credit Parties, upon (A) termination of the Revolving Loan Commitments, (B)
payment and satisfaction in full of all Loans, all L/C Reimbursement Obligations
and all other Obligations under the Loan Documents and all Obligations arising
under Secured Rate Contracts, that Agent has theretofore been notified in
writing by the holder of such Obligation are then due and payable, (C) deposit
of cash collateral with respect to all contingent Obligations (or, as an
alternative to cash collateral in the case of any Letter of Credit Obligation,
receipt by Agent of a back-up letter of credit), in amounts and on terms and
conditions and with parties satisfactory to Agent and each Indemnitee that is,
or may be, owed such Obligations (excluding contingent Obligations (other than
L/C Reimbursement Obligations) as to which no claim has been asserted) and (D)
to the extent requested by Agent, receipt by Agent and the Secured Parties of
liability releases from the Credit Parties each in form and substance acceptable
to Agent.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.
8.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(c)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

62
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



ARTICLE IX.
MISCELLANEOUS
9.1    Amendments and Waivers.
(a)No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrowers, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent and
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrowers, do any of the following:
(i)increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));
(ii)postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);
(iii)reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;
(iv)amend or modify subsection 1.10(c);
(v)change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Loans which shall be required for the Lenders or any of them to
take any action hereunder;
(vi)amend this Section 9.1 or, subject to subsection 9.1(e) below, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or
(vii)discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release or subordinate all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

63
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(b)No amendment, waiver or consent shall, unless in writing and signed by Agent
or the L/C Issuer, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent or the L/C Issuer, as
applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof), in each case in a manner adverse to any Secured Swap Provider, shall be
effective without the written consent of such Secured Swap Provider or, in the
case of a Secured Rate Contract provided or arranged by GE Capital or an
Affiliate of GE Capital, GE Capital.
(c)No amendment or waiver shall, unless signed by Agent and Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan (or of L/C Issuer to Issue any Letter of
Credit) in Section 2.2; (ii) amend or waive non-compliance with any provision of
subsection 1.1(b)(iii); (iii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2; (iv) amend or waive this subsection 9.1(c) or the definitions of
the terms used in this subsection 9.1(c) insofar as the definitions affect the
substance of this subsection 9.1(c); or (v) amend or modify the definitions of
Eligible Inventory or Borrowing Base, including any increase in the percentage
advance rates in the definition of Borrowing Base, in a manner which would
increase the availability of credit under the Revolving Loan. No amendment or
waiver shall, unless signed by Agent and all Revolving Lenders (or by Agent with
the consent of all Revolving Lenders) in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders), change the definition of (x)
the term Required Revolving Lenders, (y) the percentage of Lenders which shall
be required for Revolving Lenders to take any action hereunder or (z) any
specific right of Required Revolving Lenders to grant or withhold consent or
take or omit to take any action hereunder.
(d)Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”,
“Required Revolving Lenders” or “Lenders directly affected” pursuant to this
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, except that a Non-Funding Lender shall be treated as an “affected
Lender” for purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to
an increase in such Non-Funding Lender’s Commitments, a reduction of the
principal amount owed to such Non-Funding Lender or, unless such Non-Funding
Lender is treated the same as the other Lenders holding Loans of the same type,
a reduction in the interest rates applicable to the Loans held by such Non-

64
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Funding Lender. Moreover, for the purposes of determining Required Lenders and
Required Revolving Lenders, the Loans and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.
(e)Notwithstanding anything set forth herein to the contrary, this Agreement may
be amended with the written consent of Agent, the Borrower Representative and
the Required Lenders to (i) add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the outstanding principal and accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (ii) include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(f)Notwithstanding anything to the contrary contained in this Section 9.1, (i)
Borrowers may amend Schedules 3.16, 3.19 and 3.21 upon notice to Agent,
(ii) Agent may amend Schedule 1.1 to reflect Sales entered into pursuant to
Section 9.9, (iii) Agent and Borrowers may amend or modify this Agreement and
any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties; provided, that no
Inventory of such Person shall be included as Eligible Inventory until a field
examination (and, if required by Agent, an Inventory appraisal) with respect
thereto has been completed to the satisfaction of Agent, including the
establishment of Reserves required in Agent’s Permitted Discretion, and (iv)
Borrowers and Agent (and any other parties required thereunder) may amend this
Agreement as set forth in Section 1.7 hereof.
9.2    Notices.
(a)Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and 14. addressed to the address set forth
on the applicable signature page hereto, 15. posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, 16. posted to any other E‑System approved by or set
up by or at the direction of Agent or 17. addressed to such other address as
shall be notified in writing a. in the case of the Borrowers and Agent, to the
other parties hereto and b. in the case of all other parties, to the Borrower
Representative and Agent. Transmissions made by electronic mail or E-Fax to
Agent shall be effective only (x) for notices where such transmission is
specifically authorized by this Agreement, (y) if such transmission is delivered
in compliance





65
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



with procedures of Agent applicable at the time and previously communicated to
Borrower Representative, and (z) if receipt of such transmission is acknowledged
by Agent.
(b)Effectiveness. 18. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E‑System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E‑System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E‑System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
(ii)The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E‑System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E‑System.
(c)Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
9.3    Electronic Transmissions.
(a)Authorization. Subject to the provisions of subsection 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(b)Signatures. Subject to the provisions of subsection 9.2(a), 19.a. no posting
to any E‑System shall be denied legal effect merely because it is made
electronically, b. each E‑Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and c. each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
UCC, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or

66
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



procedural Requirement of Law governing such subject matter, 20. each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E‑Signature, upon
which Agent, each Secured Party and each Credit Party may rely and assume the
authenticity thereof, 21. each such posting containing a signature, a
reproduction of a signature or an E‑Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and 22.
each party hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E‑System or E‑Signature on any such posting
under the provisions of any applicable Requirement of Law requiring certain
documents to be in writing or signed; provided, however, that nothing herein
shall limit such party’s or beneficiary’s right to contest whether any posting
to any E‑System or E‑Signature has been altered after transmission.
(c)Separate Agreements. All uses of an E‑System shall be governed by and subject
to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E‑System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E‑System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E‑System.
(d)LIMITATION OF LIABILITY. ALL E‑SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E‑SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E‑System.
9.4    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

67
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



9.5    Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse upon demand (a) Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, (b)
Agent for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent, its Related
Persons, and L/C Issuer for all out-of-pocket costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action (including, without limitation, preparation for and/or response to any
subpoena or request for document production relating thereto) with respect to,
any proceeding (including any bankruptcy or insolvency proceeding) related to
any Credit Party, any Subsidiary of any Credit Party, Loan Document or
Obligation, including Attorney Costs, and (d) fees and disbursements of Attorney
Costs of one law firm on behalf of all Lenders (other than Agent) incurred in
connection with any of the matters referred to in clause (c) above.
9.6    Indemnity.
(a)Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), any Letter of Credit, the use or intended
use of the proceeds of any Loan or the use of any Letter of Credit or any
securities filing of, or with respect to, any Credit Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Target, any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E‑Systems or other
Electronic Transmissions, (iii) any actual or

68
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



prospective investigation, litigation or other proceeding, whether or not
brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each
Borrower and each other Credit Party executing this Agreement waives and agrees
not to assert against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
(b)Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.
9.7    Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
9.8    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns;

69
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



provided, that any assignment by any Lender shall be subject to the provisions
of Section 9.9; provided, further, that no Borrower or other Credit Party may
assign or transfer any of its rights or obligations under this Agreement or any
other Loan Document without the prior written consent of Agent and each Lender.
9.9    Assignments and Participations; Binding Effect.
(a)Binding Effect. This Agreement shall become effective when it shall have been
executed by the Borrowers, the other Credit Parties signatory hereto and Agent
and when Agent shall have been notified by each Lender that such Lender has
executed it. Thereafter, it shall be binding upon and inure to the benefit of,
but only to the benefit of, the Borrowers, the other Credit Parties hereto (in
each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.
(b)Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to 23. any existing Lender (other than a
Non-Funding Lender or Impacted Lender), 24. any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or 25.
any other Person acceptable (which acceptance shall not be unreasonably withheld
or delayed) to Agent and, with respect to Sales of Revolving Loan Commitments,
each L/C Issuer that is a Lender and, as long as no Event of Default is
continuing, the Borrower Representative (which acceptances shall be deemed to
have been given unless an objection is delivered to Agent within five (5)
Business Days after notice of a proposed sale is delivered to Borrower
Representative); provided, however, that (v) such Sales must be ratable among
the obligations owing to and owed by such Lender with respect to the Loans, (w)
for each Loan, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, (y) interest accrued prior to
and through the date of any such Sale may not be assigned, and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
“Non-Funding Lender” shall be subject to Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Debt or an Affiliate of
such a holder, or to any Person that would be a Non-Funding Lender or an
Impacted Lender, or the

70
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.
(c)Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower Representative,
if applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.
(d)Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
(e)Grant of Security Interests. In addition to the other rights provided in this
Section 9.9, each Lender may grant a security interest in, or otherwise assign
as collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to Agent or (B) any holder of, or trustee for the
benefit of the holders of, such Lender’s Indebtedness or equity securities, by
notice to Agent; provided, however, that no such holder or trustee, whether
because of such grant or assignment or any foreclosure thereon (unless such
foreclosure is made through an assignment in accordance with clause (b) above),
shall be

71
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.
(f)Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that a. each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and b. each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender; provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and each
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be

72
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
9.10    Non-Public Information; Confidentiality.
(a)Non-Public Information. Each of Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).
(b)Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed 26. with the Borrower
Representative’s consent, 27. to Related Persons of such Lender, L/C Issuer or
Agent, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, 28. to the extent such information presently
is or hereafter becomes a. publicly available other than as a result of a breach
of this Section 9.10 or b. available to such Lender, L/C Issuer or Agent or any
of their Related Persons, as the case may be, from a source (other than any
Credit Party) not known by them to be subject to disclosure restrictions, 29. to
the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority, 30. to the
extent necessary or customary for inclusion in league table measurements, 31. a.
to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or b.
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties, 32. to current or prospective assignees, SPVs
(including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), 33. to any other party hereto, and (ix) in
connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender, L/C Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer or
Agent or any of their Related Persons. In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.

73
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(c)Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any such press release, advertising or other
material to Borrower Representative for review and comment prior to the
publication thereof.
(d)Press Release and Related Matters. No Credit Party shall, and no Credit Party
shall permit any of its Affiliates to, issue any press release or other public
disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its affiliates is party without the prior written consent of GE
Capital or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with GE Capital.
(e)Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E‑System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E‑System.
(f)Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules, annexes and
exhibits attached thereto, and (B) administrative materials of a customary
nature prepared by the Credit Parties or Agent (including Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests and any similar requests or
notices posted on or through an E‑System). Before distribution of any Borrower
Materials, the Credit Parties agree to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI,

74
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.
9.11    Set-off; Sharing of Payments.
(a)Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.
(b)Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Article X and such payment exceeds
the amount such Lender would have been entitled to receive if all payments had
gone to, and been distributed by, Agent in accordance with the provisions of the
Loan Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrowers, applied to
repay the Obligations in accordance herewith); provided, however, that (i) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(ii) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Credit Party in the amount of
such participation. If a Non-Funding Lender receives any such payment as
described in the previous sentence, such Lender shall turn over such payments to
Agent in an amount that would satisfy the cash collateral requirements set forth
in subsection 1.11(e).

75
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



9.12    Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
9.13    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
9.14    Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
9.15    Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
9.16    Interpretation. This Agreement is the result of negotiations among and
has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.
9.17    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrowers, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.
9.18    Governing Law and Jurisdiction.
(a)Governing Law. The laws of the State of Illinois shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

76
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(b)Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of
Illinois located in the City of Chicago, Illinois, or of the United States of
America sitting in Chicago, Illinois and, by execution and delivery of this
Agreement, each Borrower and each other Credit Party executing this Agreement
hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided, that
nothing in this Agreement shall limit the right of Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Agent determines that such action is necessary or appropriate to exercise
its rights or remedies under the Loan Documents. The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
(c)Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(d)Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.
9.19    Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
9.20    Entire Agreement; Release; Survival.
(a)THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR

77
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF
SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY
STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS
ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
(c)(i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to
clause (i) above, inure to the benefit of any Person that at any time held a
right thereunder (as an Indemnitee or otherwise) and, thereafter, its successors
and permitted assigns.
9.21    Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.
9.22    Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower Representative of written notice and demand from any Lender that is not
Agent or an Affiliate of Agent (an “Affected Lender”) for payment of additional
costs as provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any
Lender (other than Agent or an Affiliate of Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify Agent
and such Affected Lender (or such non-consenting Lender) of the Borrowers’
intention

78
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



to obtain, at the Borrowers’ expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), which
Replacement Lender shall be reasonably satisfactory to Agent. In the event the
Borrowers obtain a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par; provided, that the Borrowers have reimbursed such Affected
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.
9.23    Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.
9.24    Creditor-Debtor Relationship. The relationship between Agent, each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
9.25    Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

79
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
10.1    Taxes.
(a)Except as otherwise provided in this Section 10.1, each payment by any Credit
Party under any Loan Document shall be made free and clear of all present or
future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).
(b)If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and (iv)
within 30 days after such payment is made, the relevant Credit Party shall
deliver to Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.
(c)In addition, the Borrowers agree to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrowers shall furnish to
Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Agent.
(d)The Borrowers shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower Representative with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

80
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(e)    Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
(f)    (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall (w)
on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Agent and the Borrower Representative (or, in the case
of a participant or SPV, the relevant Lender) with two completed originals of
each of the following, as applicable: (A) Forms W‑8ECI (claiming exemption from
U.S. withholding tax because the income is effectively connected with a U.S.
trade or business), W‑8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) and/or W‑8IMY (together with
appropriate forms, certifications and supporting statements) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W‑8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower Representative and Agent have received
forms or other documents satisfactory to them indicating that payments under any
Loan Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Credit Parties and Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
(ii)Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant

81
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form.
(iii)Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
(iv)If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower Representative sufficient for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Non-U.S. Lender has complied
with such applicable reporting requirements.
10.2    Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exists.
(a)Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
(b)If the obligation of any Lender to make or maintain LIBOR Rate Loans has been
terminated, the Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
(c)Before giving any notice to Agent pursuant to this Section 10.2, the affected
Lender shall designate a different Lending Office with respect to its LIBOR Rate
Loans if such designation will avoid the need for giving such notice or making
such demand and will not, in the judgment of the Lender, be illegal or otherwise
disadvantageous to the Lender.
10.3    Increased Costs and Reduction of Return.
(a)If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or

82
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender or L/C Issuer of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans or of Issuing or maintaining any
Letter of Credit, then the Borrowers shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that the Borrowers
shall not be required to compensate any Lender or L/C Issuer pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower Representative, in
writing of the increased costs and of such Lender’s or L/C Issuer’s intention to
claim compensation thereof; provided, further, that if the circumstance giving
rise to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
(b)If any Lender or L/C Issuer shall have determined that://///the introduction
of any Capital Adequacy Regulation;
(i)any change in any Capital Adequacy Regulation;
(ii)any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or
(iii)compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
10.3(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the Borrower Representative, in writing of the
amounts and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

83
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(c)Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under subsection (a) above and/or a change in a
Capital Adequacy Regulation under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued.
10.4    Funding Losses. The Borrowers agree to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:
(a)the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);
(b)the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;
(c)[Intentionally Reserved];
(d)the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or
(e)the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided,
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
10.5    Inability to Determine Rates. If Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to
subsection 1.3(a) for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding or maintaining such Loan, Agent will forthwith give notice of such
determination to the Borrower Representative and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until

84
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Agent revokes such notice in writing. Upon receipt of such notice, the Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans.
10.6    Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided, the Borrower Representative shall have received
at least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.
10.7    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.
ARTICLE XI.
DEFINITIONS
11.1    Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:
“Affected Lender”
9.22
“Agent Report”
8.5(c)
“Aggregate Excess Funding Amount”
1.11(e)
“Borrower” and “Borrowers”
Preamble
“Borrower Materials”
9.10(e)
“Borrower Representative”
1.12
“EBITDA”
Exhibit 4.2(b)
“Eligible Inventory”
1.14
“Event of Default”
7.1
“Fee Letter”
1.9(a)
“Fixed Charge Coverage Ratio”
Exhibit 4.2(b)
“Incremental Facility”
1.7
“Incremental Loan Request”
1.7
“Indemnified Matters”
9.6


85
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Indemnitee”
9.6
“Investments”
5.4
“L/C Reimbursement Agreement”
1.1(c)
“L/C Reimbursement Date”
1.1(c)
“L/C Request”
1.1(c)
“L/C Sublimit”
1.1(c)
“Lender”
Preamble
“Letter of Credit Fee”
1.9(c)
“Maximum Revolving Loan Balance”
1.1(b)
“Maximum Lawful Rate”
1.3(d)
“MNPI”
9.10(a)
“New Loans”
1.7
“Notice of Conversion/Continuation”
1.6(a)
“OFAC”
3.30
“OID”
1.7
“Overadvance”
1.1(b)
“Other Taxes”
10.1(c)
“Permitted Liens”
5.1
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(b)
“Revolving Loan”
1.1(b)
“Sale”
9.9(b)
“SDN List”
3.30
“Settlement Date”
1.11(b)
“Tax Returns”
3.10
“Taxes”
10.1(a)
“Unused Commitment Fee”
1.9(b)
“Usage”
1.9(b)(ii)
“Yield Differential”
1.7

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer or dealer of a Credit Party in
respect of Inventory purchased by and shipped to such customer or dealer and/or
the rendition of services by a Credit Party, as stated on the respective invoice
of a Credit Party, net of any credits, rebates or offsets owed to such customer
or dealer.
“Account Debtor” means the customer or dealer of a Credit Party who is obligated
on or under an Account.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the

86
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



assets of a Person, or of any business or division of a Person, (b) the
acquisition of in excess of fifty percent (50%) of the Stock and Stock
Equivalents of any Person or otherwise causing any Person to become a Subsidiary
of a Borrower, or (c) a merger or consolidation or any other combination with
another Person.
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$35,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
“Applicable Margin” means (i) if a Base Rate Loan, two percent (2.00%) per
annum, and (ii) if a LIBOR Rate Loan, three percent (3.00%) per annum.
“Applicable Unused Facility Fee Margin” means, as of any date of determination,
a percentage per annum equal to (a) 0.50%, for any period the Usage is equal to
or less than 50% of the Aggregate Revolving Loan Commitment, and (b) 0.375%, for
any period the Usage is greater than 50% of the Aggregate Revolving Loan
Commitment. The Applicable Unused Facility Margin will be adjusted quarterly on
the first date of each Fiscal Quarter, on a prospective basis, based on the
Usage for the immediately preceding Fiscal Quarter (as determined as of such
date by Agent).
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

87
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of three months.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Bennett Contract” means that certain Transportation Contract, dated January 1,
2009, between Bennett Driveaway, a division of Bennett Truck Transport, LLC, and
Winnebago Inc., as the same exists on the Closing Date and is otherwise amended
in accordance with the terms hereof.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.
“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the lesser of:
(i)(x) 65% of the book value of Eligible Inventory consisting of raw materials
and chassis, (y) 70% of Eligible Inventory consisting of finished goods (other
than Model RVs) and (z) 55% of Eligible Inventory consisting of Model RVs
(subject to a maximum amount under this clause (z) of $2,500,000 in the
aggregate), in each case, valued at cost on a first-in, first-out basis, and

88
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(ii)85% of the book value of Eligible Inventory, multiplied by the NOLV Factor;
in each case of (i) and (ii) above, less Reserves established by Agent at such
time in its Permitted Discretion.
“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date acceptable to Agent in its sole discretion.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A‑1” from S&P or at least “P‑1” from Moody’s, (c) any commercial
paper rated at least “A‑1” by S&P or “P‑1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined

89
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



in the regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and (e)
shares of any United States money market fund that (i) has substantially all of
its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.
“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d‑3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital Stock of
Winnebago Inc. having the right to vote for the election of directors of
Winnebago Inc. under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Winnebago Inc. (together with any new
directors whose election by the board of directors of Winnebago Inc. or whose
nomination for election by the stockholders of Winnebago Inc. was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office; (c)
Winnebago Inc. ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of Indiana or (d) any other
Credit Party ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries.
“Closing Date” means October 31, 2012.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists in favor of any Lender or Agent for the benefit of Agent,
Lenders and other Secured Parties, whether under this Agreement or under any
other documents executed by any such Persons and delivered to Agent. For
clarity, the Real Estate of the Credit Parties, the airplane owned by the
Borrowers and certain life insurance policies of the Credit Parties (in each
case, as more specifically set forth in the Guaranty and Security Agreement)
shall not constitute Collateral hereunder.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Control Agreement and all other security agreements, pledge agreements,
patent and trademark security agreements, lease assignments, guaranties and
other similar agreements, and all amendments, restatements, modifications or
supplements thereof or thereto, by or between any one or more of any Credit
Party and any Lender or Agent for the benefit of

90
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
“Commitment” means, for each Lender, its Revolving Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.
“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.
“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent..

91
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Parties” means each Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which is pledged to Agent for the benefit of the Secured Parties.
“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E‑System.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or

92
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



occupation of property by any Credit Party or any Subsidiary of any Credit
Party, whether on, prior or after the date hereof.
“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.
“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by Borrower Representative to
management or employees of a Credit Party under any employee stock option or
stock purchase plan or

93
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



other employee benefits plan in existence from time to time, and (b) Stock or
Stock Equivalents by a Wholly-Owned Subsidiary of a Borrower to a Borrower or
another Wholly-Owned Subsidiary of a Borrower constituting an Investment
permitted hereunder.
“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f), and (d) in the case of a
Non-U.S. Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E‑Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E‑System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight

94
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as determined by Agent in a commercially reasonable
manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of “Revolving Termination Date”.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on those dates set forth on Annex I hereto (or as otherwise
disclosed by Borrower Representative to Agent in writing with respect to any
such dates following August 27, 2016).
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on those dates set forth on Annex I hereto (or as otherwise disclosed by
Borrower Representative to Agent in writing with respect to any such dates
following August 27, 2016).
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(a).
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrowers, made by the Credit Parties in favor of
Agent, for the benefit of

95
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



the Secured Parties, as the same may be amended, restated and/or modified from
time to time.
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the Final Availability Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.
“Indiana” as defined in the Preamble hereto.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or

96
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case in (a) and (b) above,
undertaken under U.S. federal, state or foreign law, including the Bankruptcy
Code.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Interest Payment Date” means (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan, and (b) with respect to
Base Rate Loans, the first day of each month.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two or three months thereafter, as selected by the
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:
(a)if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end on
a day which is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(c)no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, chassis, parts, supplies, work‑in‑process and finished goods intended
for sale, together with all the containers, packing, packaging, shipping and
similar materials related thereto, and including (a) such inventory as is
temporarily out of a Credit Party’s custody or possession, including inventory
on the premises of others and items in transit and (b) all Model RVs.



97
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an Issuer of Letters of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.
“Letter of Credit” means standby letters of credit Issued for the account of the
Borrowers by L/C Issuers, and bankers’ acceptances issued by a Borrower, for
which Agent and Lenders have incurred Letter of Credit Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in subsection 1.1(c) with respect to
any Letter of Credit. The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

98
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case, of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period. If no such offered rate exists,
such rate will be the rate of interest per annum, as determined by Agent at
which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.
“Loan” means any loan made or deemed made by any Lender hereunder.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit and all documents
delivered to Agent and/or any Lender in connection with any of the foregoing.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise) or prospects of any Credit Party
or business, performance, operations or Property of the Credit Parties and their
Subsidiaries taken as a whole; (b) the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform its obligations under any Loan Document; or (c) the validity or
enforceability of any Loan Document or the rights and remedies of Agent, the
Lenders and the other Secured Parties under any Loan Document.

99
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Material Environmental Liabilities” means Environmental Liabilities exceeding
$1,000,000 in the aggregate.
“Model RVs” means those recreational vehicles manufactured by a Borrower which
are used as models and are driven to trade-shows or a dealer location to be used
on a trial basis by customers; provided, such recreational vehicles are driven
with dealer license plates only and are not subject to a motor vehicle
certificate of title (but rather a manufacturer’s certificate of origin only,
which manufacturer’s certificate of origin (or similar applicable documentation)
is validly in the name of a Borrower).
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.
“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Agent by an appraiser reasonably acceptable to Agent.
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.
“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

100
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note and “Notes” means all such Notes.
“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or

101
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



certificate of formation or (d) any other document setting forth the manner of
election or duties of the officers, directors, managers or other similar
persons, or the designation, amount or relative rights, limitations and
preference of the Stock of a Person.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Permitted Acquisition” means any Acquisition by (i) a Borrower of substantially
all of the assets of a Target, which assets are located in the United States or
(ii) a Borrower of 100% of the Stock and Stock Equivalents of a Target organized
under the laws of any State in the United States or the District of Columbia, in
each case, to the extent that each of the following conditions shall have been
satisfied:
(a)to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;
(b)the Borrower Representative shall have notified Agent and Lenders of such
proposed Acquisition at least thirty (30) days prior to the consummation thereof
and furnished to Agent and Lenders at least fifteen (15) days prior to the
consummation thereof (1) an executed term sheet and/or letter of intent (setting
forth in reasonable detail the terms and conditions of such Acquisition) and, at
the request of Agent, such other information and documents that Agent may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Borrower Representative and its
Subsidiaries after giving effect to the consummation of such Acquisition and (3)
copies of such other agreements, instruments and other documents as Agent
reasonably shall request;





102
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



(c)the Borrowers and their Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrowers or any of their Subsidiaries under the acquisition
documents;
(d)such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
(e)no Default or Event of Default shall then exist or would exist after giving
effect thereto;
(f)average daily Availability shall be not less than $20,000,000 for the ninety
(90) day period preceding such Acquisition and, on a pro forma basis, for the
ninety (90) day period after giving effect to such Acquisition;
(g)the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments) for all Acquisitions consummated during the term of this
Agreement shall not exceed $35,000,000 in the aggregate for all such
Acquisitions; and
(h)after giving effect to such Acquisition, the Credit Parties (including any
Subsidiary acquired in such Acquisition) shall have a Fixed Charge Coverage
Ratio greater than 1.10:1.00 (as recomputed for the most recent Fiscal Quarter
for which financial statements have been delivered).
Notwithstanding the foregoing, no Inventory acquired by a Credit Party in a
Permitted Acquisition shall be included as Eligible Inventory until a field
examination (and, if required by Agent, an Inventory appraisal) with respect
thereto has been completed to the satisfaction of Agent, including the
establishment of Reserves required in Agent’s Permitted Discretion; provided,
that field examinations and appraisals in connection with Permitted Acquisitions
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Dividends” means Restricted Payments in an aggregate amount not to
exceed $25,000,000 made by Winnebago Inc. within the first twelve (12) months
following the Closing Date, as long as (x) such Restricted Payments would
otherwise be permitted under Section 5.11(b) hereof, except that clause (b)(ii)
thereof shall not be applicable thereto, and (y) such Restricted Payments are
used by Borrowers solely to redeem Stock and Stock Equivalents of Winnebago Inc.

103
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.
“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.
“Prior Lender” means Burdale Capital Finance, Inc.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

104
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Required Lenders” means at any time (a) Lenders then holding at least sixty-six
and two-thirds percent (66‑2/3%) of the sum of the Aggregate Revolving Loan
Commitment then in effect, or (b) if the Aggregate Revolving Loan Commitments
have terminated, Lenders then holding at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the aggregate unpaid principal amount of Loans then
outstanding and outstanding Letter of Credit Obligations.
“Required Revolving Lenders” means at any time (a) Lenders then holding at least
sixty-six and two-thirds percent (66-2/3%) of the sum of the Aggregate Revolving
Loan Commitments then in effect, or (b) if the Aggregate Revolving Loan
Commitments have terminated, Lenders then holding at least sixty-six and
two-thirds percent (66-2/3%) of the sum of the aggregate outstanding amount of
Revolving Loans and outstanding Letter of Credit Obligations.
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.
“Reserves” means, with respect to the Borrowing Base, (a) reserves established
by Agent from time to time against Eligible Inventory pursuant to Section 1.14,
and (b) such other reserves against Eligible Inventory or Availability that
Agent may, in its Permitted Discretion, establish from time to time. Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest expenses or Indebtedness shall be deemed to be an
exercise of Agent’s Permitted Discretion.
“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who holds Revolving Loans).

105
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.
“Revolving Termination Date” means the earlier to occur of: (a) October 31,
2015; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party, including each
Secured Swap Provider.
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

106
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of Illinois.
“United States” and “U.S.” each means the United States of America.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

107
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.
“Winnebago Inc.” as defined in the preamble hereto.
11.2    Other Interpretive Provisions.
(a)Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.
(b)The Agreement. The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document; and subsection,
section, schedule, annex and exhibit references are to this Agreement or such
other Loan Documents unless otherwise specified.
(c)Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”
(d)Performance; Time. Whenever any performance obligation hereunder or under any
other Loan Document (other than a payment obligation) shall be stated to be due
or required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day. For the
avoidance of doubt, the initial payments of interest and fees relating to the
Obligations (other than amounts due on the Closing Date) shall be due and paid
on the first day of the first month or quarter, as applicable, following the
entry of the Obligations onto the operations systems of Agent, but in no event
later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.
(e)Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent

108
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.
(f)Laws. References to any statute or regulation may be made by using either the
common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.
11.3    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Borrower
Representative shall be given effect for purposes of measuring compliance with
any provision of Article V or VI unless the Borrowers, Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V and Article VI shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.
11.4    Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.
[Signature Pages Follow]



109
Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS AND BORROWER REPRESENTATIVE:
WINNEBAGO INDUSTRIES, INC.,
as a Borrower and Borrower Representative




By: /s/ Sarah N. Nielsen
Name: Sarah N. Nielsen
Title: Vice President and CFO
FEIN: XX-XXXXXXX








WINNEBAGO OF INDIANA, LLC,
as a Borrower




By: /s/ Randy J. Potts
Name: Randy J. Potts
Title: Manager
FEIN: XX-XXXXXXX


Address for notices:


605 W. Crystal Lake Road
Forest City, Iowa 50436
Attn: Don Heidemann
Facsimile: 641-585-6966


Address for wire transfers:
Routing: XXXXXXXXX
Account No.: XXXXXXXXX
Bank of the West
Minneapolis, MN
Beneficiary: Winnebago Industries, Inc.









Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent




By: /s/ Tom Chapman
Name: Tom Chapman
Title: Duly Authorized Signatory
Address for Notices:
General Electric Capital Corporation
500 West Monroe, 12th Floor
Chicago, Illinois 60661
Attn: Winnebago Account Manager
Facsimile: (312) 441-7211


With a copy to:
General Electric Capital Corporation
10 Riverview Drive
Danbury, Connecticut 06810
Attn: Jill Zellmer
Facsimile: (203) 749-4562
and
General Electric Capital Corporation
500 West Monroe, 12th Floor
Chicago, Illinois 60661
Attn: Kim Reich
Facsimile: (312) 441-6876
Address for payments:
ABA No. XXX-XXX-XXX
Account Number XXXXXXXX
Deutsche Bank Trust Company Americas
New York, New York
Account Name: GECC CFS–Agented Deals
Reference: CFK6341/Winnebago Industries, Inc.





Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


GE CAPITAL BANK,
as a Lender




By: /s/ Woodrow Broaders
Name: Woodrow Broaders
Title: Duly Authorized Signatory
Address for notices:


GE Capital Bank
c/o General Electric Capital Corporation
500 West Monroe, 12th Floor
Chicago, Illinois 60661
Attn: Winnebago Account Manager
Facsimile: (312) 441-7211


With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer
Lending office:


GE Capital Bank
c/o General Electric Capital Corporation
201 Merritt Seven
Norwalk, Connecticut 06851
Attn: Winnebago Account Manager
Facsimile: (203) 956-4528
With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer







Winnebago Credit Agreement
41858764

--------------------------------------------------------------------------------



Schedule 1.1
Revolving Loan Commitments
GE Capital Bank
$35,000,000.00






--------------------------------------------------------------------------------



DISCLOSURE SCHEDULES
TO THE
CREDIT AGREEMENT
Dated as of October 31, 2012
by and among
WINNEBAGO INDUSTRIES, INC.
and
WINNEBAGO OF INDIANA, LLC,
as the Borrowers,
THE OTHER PERSONS PARTY HERETO FROM TIME TO TIME THAT
ARE DESIGNATED AS CREDIT PARTIES,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent for all Lenders,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders.







--------------------------------------------------------------------------------



Schedule 3.5


Litigation


None.





--------------------------------------------------------------------------------



Schedule 3.7


ERISA


1.    Winnebago Industries, Inc. Profit Sharing and Deferred Savings and
Investment Plan.









--------------------------------------------------------------------------------



Schedule 3.8


Closing Date Sources and Uses; Funds Flow Memorandum


Not applicable.









--------------------------------------------------------------------------------



Schedule 3.9


Ownership of Property; Liens




605 W Crystal Lake Road Forest City IA 50436
Owned
1100 and 1200 11th St Charles City IA 50616
Owned
201 14th Street Middlebury IN 56540
Leased; with the option to purchase at any time during the initial term of this
Lease by giving written notice at least 180 days prior to the date for closing
for a purchase price of $5,350,000.










--------------------------------------------------------------------------------



Schedule 3.11(a)


Historical Financial Statements


On file with Agent.











--------------------------------------------------------------------------------



Schedule 3.11(b)


Pro Forma Financial Statements


On file with Agent.





--------------------------------------------------------------------------------



Schedule 3.11(e)


Projections




On file with Agent.





--------------------------------------------------------------------------------



Schedule 3.12


Environmental




None.



--------------------------------------------------------------------------------



Schedule 3.15


Labor Relations


None.



--------------------------------------------------------------------------------



Schedule 3.16 - Intellectual Property
Patents:


OWNER
TITLE
APPLICATION
NUMBER
FILING
DATE
PATENT
NUMBER
ISSUE
DATE
WINNEBAGO INDUSTRIES, INC.
Vehicle with slide-out room
09/123,057
7/27/1998
6,048,016
4/11/2000
WINNEBAGO INDUSTRIES, INC.
Latch mechanism for a door
08/975,194
11/20/1997
6,006,560
12/28/1999
WINNEBAGO INDUSTRIES, INC.
Recreational vehicle with slide-out room
08/656,891
5/30/1996
5,785,373
7/28/1998







Domain Names:


http://www.winnebagoind.com/








Trademarks:


UNITED STATES REGISTERED TRADEMARKS
OWNER
TRADEMARK/SERVICE
MARK
REGISTRATION
NO.
REG. DATE
WINNEBAGO INDUSTRIES, INC.
PLUS LOUNGER
4,187,797
8/7/2012
WINNEBAGO INDUSTRIES, INC.
ACCESS
3,872,676
10/9/2010
WINNEBAGO INDUSTRIES, INC.
THERMO-PANEL
3,128,101
8/8/2006
WINNEBAGO INDUSTRIES, INC.
VIEW
2,978,015
7/26/2005
WINNEBAGO INDUSTRIES, INC.
ELLIPSE
3,096,191
5/23/2006
WINNEBAGO INDUSTRIES, INC.
SUNOVA
2,563,720
4/23/2002
WINNEBAGO INDUSTRIES, INC.
SUNSTAR
2,564,622
4/23/2002
WINNEBAGO INDUSTRIES, INC.
VISTA
2,564,621
4/23/2002
WINNEBAGO INDUSTRIES, INC.
SUNCRUISER
3,855,295
10/5/2010
WINNEBAGO INDUSTRIES, INC.
TRUE AIR
3,855,294
10/5/2010
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO INDUSTRIES
3,816,006
7/13/2010
WINNEBAGO INDUSTRIES, INC.
MERIDIAN BUILT PROUDLY BY WINNEBAGO
3,816,002
7/13/2010
WINNEBAGO INDUSTRIES, INC.
ACCESS BUILT PROUDLY BY WINNEBAGO
3,875,226
11/16/2010
WINNEBAGO INDUSTRIES, INC.
MERIDIAN
3,783,104
5/4/2010




--------------------------------------------------------------------------------



OWNER
TRADEMARK/SERVICE
MARK
REGISTRATION
NO.
REG. DATE
WINNEBAGO INDUSTRIES, INC.
GP GO
3,680,134
9/8/2009
WINNEBAGO INDUSTRIES, INC.
IDEAL REST
3,680,133
9/8/2009
WINNEBAGO INDUSTRIES, INC.
ERA
3,465,803
7/15/2008
WINNEBAGO INDUSTRIES, INC.
VIA
3,718,915
12/1/2009
WINNEBAGO INDUSTRIES, INC.
REYO
3,718,914
12/1/2009
WINNEBAGO INDUSTRIES, INC.
MAXUM CHASSIS
3,450,010
6/17/2008
WINNEBAGO INDUSTRIES, INC.
TOUR BUILT PROUDLY BY WINNEBAGO INDUSTRIES
3,254,539
6/26/2007
WINNEBAGO INDUSTRIES, INC.
LATITUDE
3,340,586
11/20/2007
WINNEBAGO INDUSTRIES, INC.
DESTINATION
3,411,270
4/15/2008
WINNEBAGO INDUSTRIES, INC.
BENCHMARK
3,173,015
11/21/2006
WINNEBAGO INDUSTRIES, INC.
ITASCA
3,172,964
11/21/2006
WINNEBAGO INDUSTRIES, INC.
SUNRISE
3,072,644
3/28/2006
WINNEBAGO INDUSTRIES, INC.
IMPULSE
3,268,838
7/24/2007
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO VOYAGE
3,052,707
11/31/06
WINNEBAGO INDUSTRIES, INC.
OUTLOOK
3,021,576
11/29/2005
WINNEBAGO INDUSTRIES, INC.
TRIMLINE
3,230,201
4/17/2007
WINNEBAGO INDUSTRIES, INC.
NAVION
2,998,807
11/20/2005
WINNEBAGO INDUSTRIES, INC.
VOYAGE
3,102,623
6/13/2006
WINNEBAGO INDUSTRIES, INC.
ASPECT
2,977,946
7/26/2005
WINNEBAGO INDUSTRIES, INC.
CAMBRIA
2,972,440
7/19/2005
WINNEBAGO INDUSTRIES, INC.
QUICKPORT
2,898,995
11/2/2004
WINNEBAGO INDUSTRIES, INC.
REST EASY
2,701,992
4/1/2003
WINNEBAGO INDUSTRIES, INC.
ONE PLACE
2,692,547
3/4/2003
WINNEBAGO INDUSTRIES, INC.
RV-RADIO
2,682,021
1/28/2003
WINNEBAGO INDUSTRIES, INC.
RV RADIO
2,743,995
7/29/2003
WINNEBAGO INDUSTRIES, INC.
SIGHTSEER
2,751,901
8/19/2003




--------------------------------------------------------------------------------



OWNER
TRADEMARK/SERVICE
MARK
REGISTRATION
NO.
REG. DATE
WINNEBAGO INDUSTRIES, INC.
POWERLINE ENERGY MANAGEMENT SYSTEM
2,508,202
11/13/2001
WINNEBAGO INDUSTRIES, INC.
JOURNEY
2,474,109
7/31/2001
WINNEBAGO INDUSTRIES, INC.
THE MOST RECOGNIZED NAME IN MOTOR HOMES
2,635,922
10/15/2002
WINNEBAGO INDUSTRIES, INC.
CHALET
2,285,158
10/12/1999
WINNEBAGO INDUSTRIES, INC.
STOREMORE
2,279,013
9/21/1999
WINNEBAGO INDUSTRIES, INC.
RIALTA
1,907,271
7/25/1995
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO
1,908,349
8/1/1995
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO
1,907,269
7/25/1995
WINNEBAGO INDUSTRIES, INC.
VECTRA
1,780,170
7/6/1993
WINNEBAGO INDUSTRIES, INC.
SPIRIT
1,526,756
2/28/1989
WINNEBAGO INDUSTRIES, INC.
SUNDANCER
1,135,087
5/13/1980
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO
1,008,781
4/15/1975
WINNEBAGO INDUSTRIES, INC.
ROAD LOGO
3,172,965
11/21/2006
WINNEBAGO OF INDIANA, LLC
BROOKSIDE
4,055,981
11/15/2011
WINNEBAGO OF INDIANA, LLC
SUNNYBROOK
4,045,211
10/25/2011
WINNEBAGO OF INDIANA, LLC
SUNSET CREEK
4,055,980
11/15/2011
WINNEBAGO OF INDIANA, LLC
WEST POINTE
4,056,139
11/15/2011
WINNEBAGO OF INDIANA, LLC
RAVEN
4,169,124
7/3/2012



UNITED STATES TRADEMARK APPLICATIONS
OWNER
TRADEMARK/SERVICE
MARK
SERIAL NO.
FILING DATE
WINNEBAGO INDUSTRIES, INC.
MINNIE
85/593,419
4/10/2012
WINNEBAGO INDUSTRIES, INC.
MINNIE WINNIE
85/592,547
4/9/2012
WINNEBAGO INDUSTRIES, INC.
SPIRIT
85/599,074
4/16/2012
WINNEBAGO INDUSTRIES, INC.
WINNIE
85/593,429
4/10/2012
WINNEBAGO INDUSTRIES, INC.
DIRECT
85/633,060
5/23/2012
WINNEBAGO INDUSTRIES, INC.
METRO
85/633,041
5/23/2012






--------------------------------------------------------------------------------



OWNER
TRADEMARK/SERVICE
MARK
SERIAL NO.
FILING
DATE
WINNEBAGO INDUSTRIES, INC.
LINK
85/633,444
5/23/2012
WINNEBAGO INDUSTRIES, INC.
METRO DIRECT
85/638,752
5/30/2012
WINNEBAGO INDUSTRIES, INC.
METRO LINK
85/638,747
5/30/2012
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO
85/677,928
7/16/2012
WINNEBAGO INDUSTRIES, INC.
FORZA
85/694,557
8/3/2012
WINNEBAGO INDUSTRIES, INC.
ITASCA VIVA!
85/530,892
2/1/2012
WINNEBAGO INDUSTRIES, INC.
WINNEBAGO TREND
85/530,879
2/1/2012
WINNEBAGO OF INDIANA, LLC
HARMONY
85/281,592
3/30/2011
WINNEBAGO OF INDIANA, LLC
SUNSET CREEK CLASSIC
85/281,609
3/30/2011
WINNEBAGO OF INDIANA, LLC
ONE
85/394,706
8/10/2011
WINNEBAGO OF INDIANA, LLC
WINNEBAGO ONE
85/394,697
8/10/2011
WINNEBAGO OF INDIANA, LLC
LITE 5
85/488,616
12/6/2011
WINNEBAGO OF INDIANA, LLC
LITE FIVE
85/488,560
12/6/2011
WINNEBAGO OF INDIANA, LLC
SUNSET CREEK SPORT
85/488,623
12/6/2011
WINNEBAGO OF INDIANA, LLC
REMINGTON
85/544,613
2/16/2012
WINNEBAGO OF INDIANA, LLC
MINI
85/593,434
4/10/2012





FOREIGN TRADEMARK APPLICATIONS


OWNER
COUNTRY
TRADEMARK/SERVICE MARK
APPLICATION NO.
FILING DATE
WINNEBAGO INDUSTRIES, INC.
CHINA
ERA
10,568,518
3/5/2012
WINNEBAGO INDUSTRIES, INC.
CHINA
ITASCA
10,568,517
3/5/2012






--------------------------------------------------------------------------------







CANADIAN REGISTERED TRADEMARKS


OWNER
COUNTRY
TRADEMARK/SERVICE MARK
REGISTRATION NO.
REG. DATE
WINNEBAGO INDUSTRIES, INC.
CANADA
WINNEBAGO
TMA181037
2/4/1972
WINNEBAGO INDUSTRIES, INC.
CANADA
ITASCA
TMA611744
6/2/2004
WINNEBAGO INDUSTRIES, INC.
CANADA
W & DESIGN
TMA174823
3/5/1971
WINNEBAGO INDUSTRIES, INC.
CANADA
ULTIMATE
TMA596579
12/4/2003
WINNEBAGO INDUSTRIES, INC.
CANADA
CHIEFTAIN
TMA189271
3/16/1973
WINNEBAGO INDUSTRIES, INC.
CANADA
WINNEBAGO INDUSTRIES & DESIGN
TMA611373
5/28/2004
WINNEBAGO INDUSTRIES, INC.
CANADA
RIALTA
TMA611743
6/2/2004



CANADIAN TRADEMARK APPLICATIONS


OWNER
COUNTRY
TRADEMARK/SERVICE MARK
APPLICATION NO.
FILING DATE
WINNEBAGO INDUSTRIES, INC.
CANADA
LINK
1,596,094
9/27/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
METRO LINK
1,596,086
9/27/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
METRO
1,596,085
9/27/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
DIRECT
1,596,087
9/27/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
METRO DIRECT
1,596,092
9/27/2012
WINNEBAGO OF INDIANA, LLC.
CANADA
BRISTOL BAY
1,545,783
9/29/2011
WINNEBAGO OF INDIANA, LLC
CANADA
BROOKSIDE
1,545,789
9/29/2011
WINNEBAGO OF INDIANA, LLC
CANADA
HARMONY
1,545,785
9/29/2011
WINNEBAGO OF INDIANA, LLC.
CANADA
RAVEN
1,551,935
11/14/2011
WINNEBAGO OF INDIANA, LLC
CANADA
SUNNYBROOK
1,545,788
9/29/2011
WINNEBAGO OF INDIANA, LLC
CANADA
SUNSET CREEK
1,545,781
9/29/2011
WINNEBAGO OF INDIANA, LLC.
CANADA
SUNSET CREEK CLASSIC
1,545,782
9/29/2011
WINNEBAGO OF INDIANA, LLC
CANADA
WEST POINTE
1,545,784
9/29/2011
WINNEBAGO OF INDIANA, LLC
CANADA
LITE 5
1,568,935
3/15/2012
WINNEBAGO OF INDIANA, LLC.
CANADA
LITE FIVE
1,568,933
3/15/2012






--------------------------------------------------------------------------------



OWNER
COUNTRY
TRADEMARK/SERVICE MARK
APPLICATION NO.
FILING DATE
WINNEBAGO OF INDIANA, LLC
CANADA
SUNSET CREEK SPORT
1,568,936
3/15/2012
WINNEBAGO OF INDIANA, LLC
CANADA
REMINGTON
1,589,307
8/8/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
MINNIE
1,597,016
10/4/2012
WINNEBAGO INDUSRIES, INC.
CANADA
MINNIE WINNIE
1,597,015
10/4/2012
WINNEBAGO INDUSTRIES, INC.
CANADA
SPIRIT
1,597,018
10/4/2012






--------------------------------------------------------------------------------



Schedule 3.18


Insurance




See attached Certificates of Insurance.





--------------------------------------------------------------------------------



Schedule 3.19


Ventures, Subsidiaries and Affiliates; Outstanding Stock




Winnebago Industries, Inc. has the following subsidiary:
    
Winnebago of Indiana, LLC









--------------------------------------------------------------------------------



Schedule 3.20


Jurisdiction of Organization; Chief Executive Office


(1)    Legal Name:            Winnebago Industries, Inc.
Organized in:            Iowa
Organizational ID:        44181
Chief Executive Office:    605 W. Crystal Lake Road, Forest City, Iowa 50436


(2)    Legal Name:            Winnebago of Indiana, LLC
Organized in:            Iowa
Organizational ID:        407831
Chief Executive Office:    605 W. Crystal Lake Road, Forest City, Iowa 50436













--------------------------------------------------------------------------------



Schedule 3.21


Locations of Inventory, Equipment and Books and Records


Winnebago Industries, Inc. maintains inventory and equipment at the following
locations:


605 W Crystal Lake Road Forest City, IA 50436
1100 and 1200 11th St Charles City, IA 50616
201 14th Street Middlebury, IN 56540


Winnebago of Indiana, LLC maintains inventory and equipment at the following
location:


201 14th St Middlebury, IN 56540





--------------------------------------------------------------------------------



Schedule 3.22


Deposit Accounts and Other Accounts


Winnebago Industries, Inc.
Name of
Institution
Branch Address
Account
Numbers
Account
Name
Type of
Account
Bank of the West
250 Marquette Ave Ste 575
Minneapolis, MN 55401
XXXXXXX
Operating
Account
Deposit
 
 
XXXXXXX
Non-Motor
Home
Collateral
Account
Deposit
 
 
XXXXXXX
Motor
Home
Collateral
Account
Deposit
 
 
XXXXXXX
Global
Trade
Services -
MMP
Account
Securities
 
 
XXXXXXX
Money Market
Plus
Securities
Northern Trust
50 South La Salle Street
Chicago, IL 60603
XXXXXXX
Winnebago
Industries -
Bragg Trust
Trust
Manufacturers Bank
& Trust Co.
PO Box 450
Forest City, IA 50436
XXXXXXX
EDP General
Deposit
 
 
XXXXXXX
WIT
Depository
Deposit
 
 
XXXXXXX
Non-Motor
Home
Collateral
Account
Deposit
 
 
XXXXXXX
Customer
Service
Deposit
 
 
XXXXXXX
Local
Disbursements
Deposit
 
 
XXXXXXX
WIT
Disbursements
Deposit
 
 
XXXXXXX
Payroll
Deposit
Wells Fargo
625 Marquette Ave 11th Floor
Minneapolis, MN 55402-2308
XXXXXXX
Workers
Comp Fund
Deposit
Bank of America
Merrill Lynch
800 Market Street
M01-800-12-03
St. Louis, MO 63101
XXXXXXX
Accounts
Payable -
Check
Clearing
Deposit








--------------------------------------------------------------------------------



BMO Capital Markets
Correspondent Banking Services
250 Yonge St.
 Toronto, Ontario M5B 2M8
 Canada
XXXXX
WIT Canadian Funds
Deposit
RBC
115 Broadway Ste 1701
 New York, NY 10006
XXXXXXXX
Capital Markets - Securities
Securities
Merrill Lynch,
Pierce, Fenner &
Smith Incorporated
540 W Madison St 28th Floor
IL4-540-28-01
Chicago, IL 60661
XXXXXXXX
Money Market - Blackrock
Securities
J.P. Morgan
Securities Inc.
21 S Clark Street Ste 3200
 Chicago, IL 60603
XXXXXXXX
Money Market
Securities





Winnebago of Indiana, LLC


Name of
Institution
Branch Address
Account Numbers
Type of
Account
Bank of the West
250 Marquette Ave Ste 575
Minneapolis, MN 55401
XXXXXXX
       Deposit



 



















--------------------------------------------------------------------------------



Schedule 3.23


Government Contracts


None.







--------------------------------------------------------------------------------







Schedule 3.25


Bonding


Bond Number
Obligee
Description
Bond Amount
Effective Date
Expiration Date
Renewal Method
AL25100
State of Alabama, Department of Revenue
AL Bond of Used Motor Vehicle Dealer Reconditioner Rebuilder or Wholesaler Bond
$10,000.00
9/30/2012
9/30/2013
Continuous
AZ 79004
State of Arizona
M-9D Manufacturer of Recreational Vehicles
$5,000.00
10/2/2006
10/1/2013
Continuous
FL 1017
State of Florida
Bond - Recreational Vehicle Manufacturer or Van Converter
$10,000.00
10/11/2005
9/29/2013
Continuous
IA 322610
State of Iowa, Dept of Public Safety
Bond for Sale of Motor Vehicles for the State of Iowa
$50,000.00
1/1/2006
1/1/2013
Continuous
MD 1010
Maryland Dept. of Transportation
Surety Bond of Motor Vehicle Manufacturer
$50,000.00
9/7/2006
9/6/2013
Continuous
NC 11800
North Carolina Division of Motor Vehicles
NC Motor Vehicle Dealer Surety Bond (Motor Vehicle-New and-or Used Car, Truck,
Mobile Home Dealers and Salesmen)
$50,000.00
4/11/2007
11/29/2013
Continuous
WA 5318
State of Washington
Highway License for the State of Washington
$20,000.00
7/16/2006
7/15/2013
Continuous








--------------------------------------------------------------------------------



Schedule 5.1


Liens




1.     Liens in favor of Winmark Capital Corporation.


2.     Lien in favor of Pritchard Auto Company.









--------------------------------------------------------------------------------



Schedule 5.4(e)


Certain Investments






Described in Schedule 21 to the Perfection Certificate of Winnebago, Inc.





--------------------------------------------------------------------------------



Schedule 5.4(g)


Certain Investments




Described in Schedule 21 to the Perfection Certificate of Winnebago, Inc.







--------------------------------------------------------------------------------



Schedule 5.5


Indebtedness




None.



--------------------------------------------------------------------------------



Schedule 5.6


Transactions with Affiliates




None.



--------------------------------------------------------------------------------



Schedule 5.9


Contingent Obligations


1.    Obligations pursuant to standard warranties of Credit Parties.
2.
Obligations pursuant to repurchase agreements to which the Credit Parties are
current parties.








--------------------------------------------------------------------------------



Schedule 11.1
Prior Indebtedness


$12,500,000 loan from Prior Lender.







--------------------------------------------------------------------------------



Annex I


Fiscal Periods of the Credit Parties


Attached.



--------------------------------------------------------------------------------



Beginning Date
End Date
 
Month
Fiscal Year
 
Period
 
8/26/2012
9/29/2012
 
Sep
2013
 
Q1 2013
 
9/30/2012
10/27/2012
 
Oct
2013
 
Q1 2013
 
10/28/2012
12/1/2012
 
Nov
2013
 
Q1 2013
Quarter End
12/2/2012
1/5/2013
 
Dec
2013
 
Q2 2013
 
1/6/2013
2/2/2013
 
Jan
2013
 
Q2 2013
 
2/3/2013
3/2/2013
 
Feb
2013
 
Q2 2013
Quarter End
3/3/2013
4/6/2013
 
Mar
2013
 
Q3 2013
 
4/7/2013
5/4/2013
 
Apr
2013
 
Q3 2013
 
5/5/2013
6/1/2013
 
May
2013
 
Q3 2013
Quarter End
6/2/2013
7/6/2013
 
Jun
2013
 
Q4 2013
 
7/7/2013
8/3/2013
 
Jul
2013
 
Q4 2013
 
8/4/2013
8/31/2013
 
Aug
2013
 
Q4 2013
Year End
9/1/2013
10/5/2013
 
Sep
2014
 
Q1 2014
 
10/6/2013
11/2/2013
 
Oct
2014
 
Q1 2014
 
11/3/2013
11/30/2013
 
Nov
2014
 
Q1 2014
Quarter End
12/1/2013
1/4/2014
 
Dec
2014
 
Q2 2014
 
1/5/2014
2/1/2014
 
Jan
2014
 
Q2 2014
 
2/2/2014
3/1/2014
 
Feb
2014
 
Q2 2014
Quarter End
3/2/2014
4/5/2014
 
Mar
2014
 
Q3 2014
 
4/6/2014
5/3/2014
 
Apr
2014
 
Q3 2014
 
5/4/2014
5/31/2014
 
May
2014
 
Q3 2014
Quarter End
6/1/2014
7/5/2014
 
Jun
2014
 
Q4 2014
 
7/6/2014
8/2/2014
 
Jul
2014
 
Q4 2014
 
8/3/2014
8/30/2014
 
Aug
2014
 
Q4 2014
Year End
8/31/2014
10/4/2014
 
Sep
2015
 
Q1 2015
 
10/5/2014
11/1/2014
 
Oct
2015
 
Q1 2015
 
11/2/2014
11/29/2014
 
Nov
2015
 
Q1 2015
Quarter End
11/30/2014
1/3/2015
 
Dec
2015
 
Q2 2015
 
1/4/2015
1/31/2015
 
Jan
2015
 
Q2 2015
 
2/1/2015
2/28/2015
 
Feb
2015
 
Q2 2015
Quarter End
3/1/2015
4/4/2015
 
Mar
2015
 
Q3 2015
 
4/5/2015
5/2/2015
 
Apr
2015
 
Q3 2015
 
5/3/2015
5/30/2015
 
May
2015
 
Q3 2015
Quarter End
5/31/2015
7/4/2015
 
Jun
2015
 
Q4 2015
 
7/5/2015
8/1/2015
 
Jul
2015
 
Q4 2015
 
8/2/2015
8/29/2015
 
Aug
2015
 
Q4 2015
Year End
8/30/2015
10/3/2015
 
Sep
2016
 
Q1 2016
 
10/4/2015
10/31/2015
 
Oct
2016
 
Q1 2016
 
11/1/2015
11/28/2015
 
Nov
2016
 
Q1 2016
Quarter End
11/29/2015
1/2/2016
 
Dec
2016
 
Q2 2016
 
1/3/2016
1/30/2016
 
Jan
2016
 
Q2 2016
 
1/31/2016
2/27/2016
 
Feb
2016
 
Q2 2016
Quarter End
2/28/2016
4/2/2016
 
Mar
2016
 
Q3 2016
 
4/3/2016
4/30/2016
 
Apr
2016
 
Q3 2016
 
5/1/2016
5/28/2016
 
May
2016
 
Q3 2016
Quarter End
5/29/2016
7/2/2016
 
Jun
2016
 
Q4 2016
 
7/3/2016
7/30/2016
 
Jul
2016
 
Q4 2016
 
7/31/2016
8/27/2016
 
Aug
2016
 
Q4 2016
Year End




